Exhibit 10.2

Execution Version

 

 

COLLATERAL TRUST AGREEMENT

dated as of August 17, 2020,

among

TRIUMPH GROUP, INC.,

the other Grantors from time to time party hereto,

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Trustee,

and

any other Secured Debt Representative from time to time party hereto

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1  

Section 1.1

  Defined Terms      1  

Section 1.2

  Other Definition Provisions      10  

ARTICLE II THE TRUST ESTATE

     11  

Section 2.1

  Declaration of Trust      11  

Section 2.2

  Collateral Shared Equally and Ratably      12  

ARTICLE III OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

     13  

Section 3.1

  Appointment and Undertaking of the Collateral Trustee      13  

Section 3.2

  Release or Subordination of Liens      14  

Section 3.3

  Enforcement of Liens      15  

Section 3.4

  Application of Proceeds      15  

Section 3.5

  Powers of the Collateral Trustee      17  

Section 3.6

  Documents and Communications      17  

Section 3.7

  For Sole and Exclusive Benefit of the Secured Parties      17  

Section 3.8

  Additional Secured Debt      17  

Section 3.9

  Hedging Obligations      19  

ARTICLE IV OBLIGATIONS ENFORCEABLE BY THE GRANTORS

     20  

Section 4.1

  Release of Liens on Collateral      20  

Section 4.2

  Delivery of Copies to Secured Debt Representatives      21  

Section 4.3

  Preparing, Filing or Recording Release Documentation      22  

Section 4.4

  Satisfaction of Obligations in Respect of any Series of Secured Debt      22  

ARTICLE V IMMUNITIES OF THE COLLATERAL TRUSTEE

     23  

Section 5.1

  No Implied Duty      23  

Section 5.2

  Appointment of Agents and Advisors      23  

Section 5.3

  Other Agreements      23  

Section 5.4

  Solicitation of Instructions      24  

Section 5.5

  Limitation of Liability      24  

Section 5.6

  Documents in Satisfactory Form      25  

Section 5.7

  Entitled to Rely      25  

Section 5.8

  Secured Debt Default      26  

Section 5.9

  Actions by Collateral Trustee      26  

Section 5.10

  Security or Indemnity in favor of the Collateral Trustee      26  

Section 5.11

  Rights of the Collateral Trustee      26  

Section 5.12

  Limitations on Duty of Collateral Trustee in Respect of Collateral      27  

Section 5.13

  Assumption of Rights, Not Assumption of Duties      28  

Section 5.14

  No Liability for Clean-Up of Hazardous Materials      28  

Section 5.15

  Act of Required Secured Party, etc.      28  

 

i



--------------------------------------------------------------------------------

ARTICLE VI RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

     29  

Section 6.1

  Resignation or Removal of Collateral Trustee      29  

Section 6.2

  Appointment of Successor Collateral Trustee      29  

Section 6.3

  Succession      29  

Section 6.4

  Merger, Conversion or Consolidation of Collateral Trustee      30  

ARTICLE VII MISCELLANEOUS PROVISIONS

     30  

Section 7.1

  Amendment      30  

Section 7.2

  Voting      32  

Section 7.3

  Further Assurances      32  

Section 7.4

  Successors and Assigns      33  

Section 7.5

  Delay and Waiver      33  

Section 7.6

  Notices      33  

Section 7.7

  Notice Following Discharge of Secured Obligations      35  

Section 7.8

  Entire Agreement      35  

Section 7.9

  Compensation; Expenses      35  

Section 7.10

  Indemnity      36  

Section 7.11

  Severability      37  

Section 7.12

  Section Headings      37  

Section 7.13

  Obligations Secured      37  

Section 7.14

  Governing Law      37  

Section 7.15

  Consent to Jurisdiction; Service of Process      37  

Section 7.16

  WAIVER OF JURY TRIAL      37  

Section 7.17

  Counterparts      38  

Section 7.18

  Additional Grantors      38  

Section 7.19

  Continuing Nature of this Agreement      38  

Section 7.20

  Insolvency      38  

Section 7.21

  Rights and Immunities of Secured Debt Representatives      39  

Section 7.22

  Modification of Secured Debt Documents      39  

Section 7.23

  Confidentiality      39  

Section 7.24

  Jurisdiction Specific Provisions      38  

 

ii



--------------------------------------------------------------------------------

SCHEDULE I   –   

Other Grantors

EXHIBIT A   –   

Form of Additional Secured Debt Designation

EXHIBIT B   –   

Form of Collateral Trust Agreement Joinder—Additional Secured Debt

EXHIBIT C   –   

Form of Collateral Trust Agreement Joinder—Additional Grantors

EXHIBIT D   –   

Form of Collateral Trust Agreement Joinder—Hedging Agreements

 

 

iii



--------------------------------------------------------------------------------

COLLATERAL TRUST AGREEMENT (as amended, restated, supplemented, amended and
restated or otherwise modified from time to time, this “Agreement”), dated as of
August 17, 2020, among Triumph Group, Inc., a Delaware corporation (the
“Company”), the grantors listed on Schedule I hereto (each a “Grantor” and,
collectively with the Company and any other Subsidiary of the Company that
becomes a party hereto as a Grantor, the “Grantors”), the Indenture Trustee (as
defined below), Wilmington Trust, National Association, as collateral trustee
for the benefit of the Secured Parties (in such capacity and together with its
successors in such capacity, the “Collateral Trustee”), and the other Secured
Debt Representatives from time to time party hereto;

W I T N E S S E T H:

WHEREAS, the Company intends to issue 8.875% Senior Secured First Lien Notes due
2024 (the “Notes”) in an aggregate principal amount of $600,000,000 pursuant to
an Indenture, dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Indenture”), among the Company, the other Grantors, as guarantors, and U.S.
Bank National Association, as trustee (in such capacity and together with its
successors in such capacity, the “Indenture Trustee”);

WHEREAS, the Grantors intend to secure the Obligations (as defined herein) under
the Indenture, any future Secured Debt and any other Secured Obligations on a
pari passu basis with all present and future Liens on the Collateral to the
extent that such Liens have been provided for in the applicable Security
Documents (as defined herein); and

WHEREAS, this Agreement sets forth the terms on which each Secured Party (as
defined herein) has appointed Wilmington Trust, National Association, as
Collateral Trustee to act as the collateral trustee for the Secured Parties in
order to receive, hold, maintain, administer and distribute, on behalf of the
Secured Parties, the Collateral at any time pledged under the Security Documents
(as defined herein) and, if applicable, delivered to the Collateral Trustee, and
to enforce the applicable Security Documents on behalf of the Secured Parties
party thereto.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

ARTICLE I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1    Defined Terms. The following terms will have the following
meanings:

“Act of Required Secured Parties” means, as to any matter at any time prior to
the Discharge of Secured Obligations, a direction in writing delivered to the
Collateral Trustee by or with the written consent of either the holders of or
the Secured Debt Representatives representing the holders of more than 50% of
the sum of:

(a)    the aggregate outstanding principal amount of Secured Debt (including the
face amount of outstanding letters of credit whether or not then available or
drawn); and

 

1



--------------------------------------------------------------------------------

(b)    other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Secured Debt.

For purposes of this definition, (i) Secured Debt registered in the name of, or
beneficially owned by, the Grantors or any of their respective Subsidiaries will
be deemed not to be outstanding and neither the Grantors nor any of their
Subsidiaries will be entitled to vote such Secured Debt, (ii) Secured Debt
registered in the name of, or beneficially owned by, any Affiliate of any
Grantor may be subject to restrictions on ownership and/or voting to the extent
set forth in the applicable Secured Debt Documents and (iii) votes will be
determined in accordance with Section 7.2.

Notwithstanding anything to the contrary herein, if (a) the Total Credit
Facility Exposure under a Secured Credit Facility is equal to or exceeds
$50,000,000 and (b) the holders of a majority of the Total Credit Facility
Exposure under such Secured Credit Facility are commercial banks regulated by
the U.S. Office of the Comptroller of the Currency, any analogous U.S., Federal
or state bank regulatory authority, the European Central Bank or the Bank of
England (or any regulator authorized thereby), then an Act of Required Secured
Parties shall mean a direction in writing delivered to the Collateral Trustee by
or with the consent of either the holders of or the Secured Debt Representatives
representing the holders of more than 50% of the Total Credit Facility Exposure
under such Secured Credit Facility.

“Additional Secured Debt” has the meaning set forth in Section 3.8(b)(1).

“Additional Secured Debt Designation” means a notice in substantially the form
of Exhibit A.

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly Controls or is Controlled by or is under common Control
with such specified Person.

“Agreement” has the meaning set forth in the preamble.

“Approved Intercreditor Agreement” means (i) with respect to indebtedness
secured on a pari passu basis with the Secured Obligations, this Agreement (or
any other collateral trust agreement or intercreditor agreement reasonably
acceptable to the Collateral Trustee acting at the direction of an Act of
Required Secured Parties) and (ii) with respect to any indebtedness secured on a
junior basis to the Secured Obligations, (x) the Second Lien Intercreditor
Agreement and (y) any other intercreditor agreement the terms of which are
consistent with market terms governing security arrangements for the sharing of
liens or arrangements relating to the distribution of payments, as applicable,
at the time the intercreditor agreement is proposed to be established in light
of the type of Indebtedness subject thereto.

 

2



--------------------------------------------------------------------------------

“Banking Services” means the following bank services provided to any Grantor by
any lender under any Additional Secured Debt that is a Credit Facility or any of
such lender’s Affiliates: (a) credit cards for commercial customers (including
“commercial credit cards” and purchasing cards), (b) stored value cards and
(c) treasury management services (including controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” means any and all obligations of any Grantor,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired, (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Banking Services.

“Banking Services Provider” means any Person to whom Banking Services
Obligations are owing.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of New York or at a place of payment of any
applicable Secured Obligations are authorized or required by law, regulation or
executive order to remain closed.

“Collateral” means all properties and assets of the Grantors now owned or
hereafter acquired in which Liens have been granted, or purported to be granted,
or required to be granted, in favor of the Collateral Trustee on behalf of the
Secured Parties to secure any or all of the Secured Obligations, and shall
exclude any properties and assets in which the Collateral Trustee is required to
release its Liens pursuant to Section 3.2 (from and after the time such release
is required); provided, that, subject to the terms of the applicable Secured
Debt Documents, if such Liens are required to be released as a result of the
sale, transfer or other disposition of any properties or assets of any Grantor,
such assets or properties will cease to be excluded from the Collateral if such
Grantor thereafter acquires or reacquires such assets or properties. For the
avoidance of doubt, in no event shall “Collateral” include any Excluded Property
(as defined in the Indenture).

“Collateral Trustee” has the meaning set forth in the preamble.

“Collateral Trust Agreement Joinder” means (i) with respect to the provisions of
this Agreement relating to any Additional Secured Debt, a joinder substantially
in the form of Exhibit B hereto, (ii) with respect to the provisions of this
Agreement relating to the addition of additional Grantors, a joinder
substantially in the form of Exhibit C hereto and (iii) with respect to the
provisions of this Agreement relating to any Hedging Obligations, a joinder
substantially in the form of Exhibit D hereto.

“Company” has the meaning set forth in the preamble.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a meaning correlative thereto.

 

3



--------------------------------------------------------------------------------

“Credit Facility” means one or more debt facilities or commercial paper
facilities, in each case with banks or other institutional lenders providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables) or letters of credit, in each
case, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time including any replacement that has been designated in
accordance with Section 3.8 hereof.

“Discharge of Secured Obligations” means the occurrence of all of the following:

(1)    termination or expiration of all commitments to extend credit that would
constitute Secured Debt;

(2)    with respect to each Series of Secured Debt, either (x) payment in full,
or other satisfaction and discharge, of the obligations outstanding under such
Secured Debt (other than any Banking Services Obligations, Hedging Obligations
and obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at such time and any undrawn letters of credit) or (y) the legal defeasance
or covenant defeasance pursuant to the terms of the applicable Secured Debt
Documents for such Series of Secured Debt (other than any Banking Services
Obligations or Hedging Obligations);

(3)    with respect to any undrawn letters of credit constituting Secured Debt,
either (x) the discharge or cash collateralization (in an amount not less than
the percentage of the aggregate face amount required by the applicable Secured
Debt Document) of all outstanding letters of credit constituting Secured Debt or
(y) the notification by the issuer of each such letter of credit to the
Collateral Trustee in writing that such issuer has determined that alternative
arrangements satisfactory to such issuer have been made; and

(4)    payment in full of all other Secured Obligations that are outstanding and
unpaid at the time the Secured Debt is paid in full (other than Banking Services
Obligations, Hedging Obligations and any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time).

“Funded Debt” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1)    in respect of borrowed money or advances; or

(2)    evidenced by loan agreements, bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof).

For the avoidance of doubt, “Funded Debt” shall not include Hedging Obligations
or Banking Services Obligations.

 

4



--------------------------------------------------------------------------------

“Governmental Authority” means the federal and state governments of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, agency, tribunal, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Grantors” means (a) the Company and each of its Subsidiaries that executes this
Agreement as of the date hereof as a “Grantor” and (b) from and after the date
hereof, each other Subsidiary that becomes a party to this Agreement (and any of
the Security Documents) pursuant to Exhibit C of the Collateral Trust Agreement
Joinder.

“Hedge Agreement” means (i) any Swap Agreement for which the counterparty
thereto (x) is a Secured Debt Representative or lender under any Credit Facility
that constitutes Additional Secured Debt or is an Affiliate of any of the
foregoing, in each case at the time such Swap Agreement was entered into and
(y) has delivered a Collateral Trust Agreement Joinder in respect thereof or
(ii) any Swap Agreement under an ISDA Master Agreement specifically referenced
in a previously delivered Collateral Trust Agreement Joinder.

“Hedge Provider” means the counterparty to the Grantors (or any Affiliate of the
Grantors) under any Hedge Agreement.

“Hedging Obligations” means the obligations of the Company or a Restricted
Subsidiary (as defined in the Indenture) of the Company under any Hedge
Agreement.

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Security Documents, and all
reasonable, documented out-of-pocket costs and expenses (including reasonable
documented fees and expenses of legal counsel selected by the Indemnitee)
incurred by any Indemnitee in connection with any claim, action, investigation
or proceeding in any respect relating to any of the foregoing, whether or not
suit is brought (including costs of enforcement with respect to enforcement of
an Indemnitee’s right to indemnity hereunder); provided, however, that in no
event shall “Indemnified Liabilities” include fees and expenses for more than
one primary counsel to the Collateral Trustee (and up to one local counsel in
each applicable jurisdiction and regulatory counsel).

“Indemnitee” has the meaning set forth in Section 7.10(a).

“Indenture” has the meaning set forth in the recitals.

“Indenture Trustee” has the meaning set forth in the recitals.

“Insolvency or Liquidation Proceeding” means:

(1) any involuntary case or application or proceeding commenced or involuntary
petition filed seeking (a) liquidation, reorganization, winding-up, dissolution,

 

5



--------------------------------------------------------------------------------

compromise, arrangement or other relief in respect of the Company or any
Material Subsidiary or its debts, or of a substantial part of its assets, under
any federal, state or foreign bankruptcy, insolvency, receivership, examinership
or similar law now or hereafter in effect or (b) the appointment of a receiver,
receiver and manager, trustee, custodian, sequestrator, conservator, examiner,
liquidator or similar official for the Company or any Material Subsidiary or for
a substantial part of its assets, which in any case, such case or application or
proceeding or petition has continued undismissed for sixty (60) days or an order
or decree approving or ordering any of the foregoing is entered; and/or

(2)     (a) any voluntary proceeding commenced or voluntary filing by the
Company or any Material Subsidiary of any petition seeking liquidation,
reorganization, winding-up, dissolution, compromise, arrangement or other relief
under any federal, state or foreign bankruptcy, insolvency, receivership,
examinership or similar law now or hereafter in effect (except in a transaction
expressly permitted by the applicable Secured Debt Documents), (b) any consent
by the Company or any Material Subsidiary to the institution of, or failure to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (1) above, (c) any application for or consent to by the Company or any
Material Subsidiary of the appointment of a receiver, receiver and manager,
trustee, custodian, sequestrator, conservator, examiner or similar official for,
the Company or any Material Subsidiary or for a substantial part of its assets,
(d) the Company or any Material Subsidiary filing an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(e) the Company or any Material Subsidiary making a general assignment for the
benefit of creditors or (f) the Company or any Material Subsidiary taking any
action for the purpose of effecting any of the foregoing.

“Lien” means with respect to any asset (a) any mortgage, deed of trust, lien,
statutory lien, pledge, hypothecation, encumbrance, charge or security interest
in, on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.

“Material Subsidiary” means any Subsidiary of the Company that is not an
Immaterial Subsidiary (as defined in the Indenture).

“Modification” has the meaning set forth in Section 3.8(d)(1).

“Notes” has the meaning set forth in the recitals.

“Note Documents” means the Indenture, the Notes and the Security Documents
securing the Obligations in respect thereof.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
any Funded Debt, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership, examinership or
other similar proceeding, regardless of

 

6



--------------------------------------------------------------------------------

whether allowed or allowable in such proceeding), obligations and liabilities of
any Grantor to any of the Secured Parties and the Collateral Trustee or any
indemnified party, individually or collectively, existing on the date hereof or
arising hereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under any
Secured Debt Document or any Security Document or in respect of any of the loans
made or reimbursement or other obligations incurred or any of the letters of
credit or other instruments at any time evidencing any thereof.

“Officer’s Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by an authorized officer of the Company (any certifications or
representations therein in such authorized officer’s capacity and not in his or
her individual capacity), including:

(a)    a statement that the Person making such certificate has read such
covenant or condition;

(b)    a statement that, in the opinion of such Person (in such Person’s
capacity as an officer and not in his or her individual capacity), he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been satisfied; and

(c)    a statement as to whether or not, in the opinion of such Person (in such
Person’s capacity as an officer and not in his or her individual capacity), such
condition or covenant has been satisfied.

“Permitted Prior Lien” means any Lien that has priority over the Lien granted to
the Collateral Trustee for the benefit of the Secured Parties and which Lien was
permitted under the applicable Secured Debt Document.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Priority Lien” means a Lien granted, or purported to be granted, pursuant to a
Security Document to the Collateral Trustee, at any time, upon any property of
any Grantor to secure Secured Obligations.

“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Trustee in substantially the form attached as
Exhibit 1 to Exhibit A of this Agreement.

“Second Lien Collateral Agent” means U.S. Bank National Association, in its
capacity as collateral agent under the Second Lien Note Documents, and any
successors and assigns in such capacity.

“Second Lien Indenture” means that certain Indenture, dated as of September 23,
2019, among the Company, the guarantors party thereto, the Second Lien Trustee
and the Second Lien Collateral Agent, as amended, restated, supplemented or
otherwise modified from time to time not in violation of the Second Lien
Intercreditor Agreement.

 

7



--------------------------------------------------------------------------------

“Second Lien Intercreditor Agreement” means the Amended and Restated
Intercreditor Agreement, dated as of August 17, 2020, among the Company, the
other Grantors, the Collateral Trustee and the Second Lien Collateral Agent.

“Second Lien Note Documents” means the Second Lien Indenture, the Second Lien
Notes, the Note Guarantees (as defined in the Second Lien Indenture), the Second
Lien Security Agreement and the other related security documents, each as
contemplated under the Second Lien Indenture, as amended, restated, supplemented
or otherwise modified from time to time not in violation of the Second Lien
Intercreditor Agreement.

“Second Lien Notes” means the 6.250% Senior Secured Notes Due 2024 issued by the
Company pursuant to the Second Lien Indenture in the principal amount of
$525,000,000.00.

“Second Lien Security Agreement” means that certain Security Agreement, dated as
of the September 23, 2019, among the Second Lien Collateral Agent and the
Grantors, as amended, restated, supplemented or otherwise modified from time to
time not in violation of the Second Lien Intercreditor Agreement.

“Second Lien Trustee” means U.S. Bank National Association, in its capacity as
trustee under the Second Lien Note Documents, and any successors and assigns in
such capacity.

“Secured Credit Facility” means a Credit Facility the obligations under which
are secured on a pari passu basis with the other Secured Obligations and that
was permitted to be incurred and permitted to be so secured under each
applicable Secured Debt Document.

“Secured Debt” means:

(1)    Funded Debt incurred on the date hereof or hereafter under the Indenture
(including any related exchange notes) that was permitted to be incurred and
secured under each applicable Secured Debt Document;

(2)    any other Funded Debt that is secured by a Priority Lien and that was
permitted to be incurred and permitted to be so secured under each applicable
Secured Debt Document; provided, in the case of any Funded Debt referred to in
this clause (2), that:

(a)    on or before the date on which such Funded Debt is incurred by the
applicable Grantor, such Funded Debt is designated by the Company as “Secured
Debt” for the purposes of the Secured Debt Documents in an Additional Secured
Debt Designation executed and delivered in accordance with Section 3.8(a);

(b)    unless such Funded Debt is issued under an existing Secured Debt Document
for any Series of Secured Debt whose Secured Debt Representative is already
party to this Agreement, the Secured Debt Representative for such Funded Debt
executes and delivers a Collateral Trust Agreement Joinder in accordance with
Section 3.8(b); and

 

8



--------------------------------------------------------------------------------

(c)    all other requirements set forth in Section 3.8 have been complied with.

For the avoidance of doubt, Hedging Obligations and Banking Services Obligations
shall not constitute Secured Debt but may constitute Secured Obligations.

“Secured Debt Default” means the occurrence and continuance of any matured
“Event of Default” or similar term as defined in the Indenture or any other
Secured Debt Document, or any other event or condition that, under the terms of
any credit agreement, indenture or other agreement governing any Series of
Secured Debt causes, or permits holders of Secured Debt to cause, the Secured
Debt to become immediately due and payable, in each case, after all applicable
grace periods have expired.

“Secured Debt Documents” means the Indenture and any other indenture, credit
agreement or other agreement related to any Secured Debt.

“Secured Debt Representative” means:

(a)    in the case of the Notes, the Indenture Trustee; and

(b)    in the case of any other Series of Secured Debt, the trustee, agent or
representative of the holders of such Series of Secured Debt who maintains the
transfer register for such Series of Secured Debt and is appointed as a
representative of the Secured Debt (for purposes related to the administration
of the Security Documents) pursuant to the credit agreement, indenture or other
agreement governing such Series of Secured Debt, and who has executed a
Collateral Trust Agreement Joinder.

“Secured Obligations” means the Secured Debt and all Obligations in respect of
Secured Debt, together with all Hedging Obligations and Banking Services
Obligations and all guarantees of any of the foregoing.

“Secured Parties” means the holders of the Secured Obligations, each Secured
Debt Representative and the Collateral Trustee.

“Security Documents” means this Agreement, each Reaffirmation Agreement, each
Collateral Trust Agreement Joinder, and all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by any Grantor creating (or purporting to create) a Lien
upon Collateral in favor of the Collateral Trustee, for the benefit of any of
the Secured Parties, in each case, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time, in accordance with its terms
and Section 7.1.

“Series of Secured Debt” means, severally, the Secured Debt under (i) the
Indenture and (ii) each other issue or series of Secured Debt for which a single
transfer register is

 

9



--------------------------------------------------------------------------------

maintained. For the avoidance of doubt, all reimbursement obligations in respect
of letters of credit issued pursuant to a Secured Debt Document shall be part of
the same Series of Secured Debt as all other Secured Debt incurred pursuant to
such Secured Debt Document.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
Controlled or held by such Person.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or its
Restricted Subsidiaries (as defined in the Secured Debt Documents) shall be a
Swap Agreement.

“Total Credit Facility Exposure” means, with respect to a Secured Credit
Facility, the sum of (a) the aggregate outstanding principal amount in respect
thereof (including the face amount of outstanding letters of credit whether or
not then available or drawn) and (b) the aggregate unfunded commitments to
extend credit thereunder which, if funded, would constitute Secured Debt.

“Trust Estate” has the meaning set forth in Section 2.1.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code or any other similar law as enacted and in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code or such other similar law as enacted and in effect in such other
jurisdiction solely for purposes of the provisions hereof relating to the
perfection of security interests and priority or remedies with respect thereto.

Section 1.2    Other Definition Provisions.

(a)    The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Exhibit references, are to this Agreement unless otherwise specified. References
to any Exhibit shall mean such Exhibit as amended or supplemented from time to
time in accordance with this Agreement.

(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

10



--------------------------------------------------------------------------------

(c)    The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein shall mean payment in cash in immediately
available funds.

(d)    The use herein of the word “include” or “including,” when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.

(e)    All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.

(f)    All terms used in this Agreement that are defined in Article 9 of the UCC
and not otherwise defined herein have the meanings assigned to them in Article 9
of the UCC.

(g)    Notwithstanding anything to the contrary in this Agreement, any
references contained herein to any section, clause, paragraph, definition or
other provision of the Indenture (including any definition contained therein)
shall be deemed to be a reference to such section, clause, paragraph, definition
or other provision as in effect on the date of this Agreement as amended or
modified from time to time if such amendment or modification has been made in
accordance with the Indenture.

This Agreement and the other Security Documents will be construed without regard
to the identity of the party who drafted it and as though the parties
participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.

ARTICLE II

THE TRUST ESTATE

Section 2.1    Declaration of Trust.

To secure the payment of the Secured Obligations, each of the Grantors hereby
confirms the grants to the Collateral Trustee, and the Collateral Trustee hereby
accepts and agrees to hold in trust under this Agreement for the benefit of all
current and future Secured Parties, a security interest in all of such Grantor’s
right, title and interest in, to and under all Collateral under any Security
Document (collectively the “Trust Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Trust Estate in trust for the benefit solely and exclusively of all
current and future Secured Parties as security for the payment of all present
and future Secured Obligations.

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if at any time:

(1)    all Liens securing the Secured Obligations have been released as provided
in Section 4.1;

(2)    the Collateral Trustee holds no other property in trust as part of the
Trust Estate; and

(3)    no monetary obligation (other than indemnification and other contingent
obligations for which no claim or demand for payment, whether oral or written,
has been made at such time) is outstanding and payable under this Agreement to
the Collateral Trustee or any of its co-trustees or agents (whether in an
individual or representative capacity);

then the trust arising hereunder will terminate, except that all provisions set
forth in Sections 7.9 and 7.10 that are enforceable by the Collateral Trustee or
any of its co-trustees or agents (whether in an individual or representative
capacity) will remain enforceable in accordance with their terms.

The parties further declare and covenant that the Trust Estate will be held and
distributed by the Collateral Trustee subject to the further agreements herein.

Section 2.2    Collateral Shared Equally and Ratably. Subject to Section 4.4,
the parties to this Agreement agree that the payment and satisfaction of all of
the Secured Obligations will be secured equally and ratably by the Liens
established in favor of the Collateral Trustee for the benefit of the Secured
Parties under the Security Documents, notwithstanding the time of incurrence of
any Secured Obligations or the date, time, method or order of grant, attachment
or perfection of any Liens securing such Secured Obligations and notwithstanding
any provision of the UCC, the time of incurrence of any Series of Secured Debt
or the time of incurrence of any other Secured Obligation, or any other
applicable law or any defect or deficiencies in, or failure to perfect or lapse
in perfection of, or avoidance as a fraudulent conveyance or otherwise of, the
Liens securing the Secured Obligations or the subordination of such Liens to any
other Liens, or any other circumstance whatsoever, whether or not any Insolvency
or Liquidation Proceeding has been commenced against any Grantor, it is the
intent of the parties that, and the parties hereto agree for themselves and
Secured Parties represented by them that all Secured Obligations will be and are
secured equally and ratably by all Priority Liens at any time granted by any
Grantor to secure any Obligations in respect of any Series of Secured Debt,
whether or not upon property otherwise constituting collateral for such Series
of Secured Debt, and that all such Priority Liens will be enforceable by the
Collateral Trustee for the benefit of all Secured Parties equally and ratably;
provided, however, that notwithstanding the foregoing, (x) this provision will
not be violated with respect to any particular Collateral and any particular
Series of Secured Debt if the Secured Debt Documents in respect thereof prohibit
the applicable Secured Parties from accepting the benefit of a Lien on any
particular asset or property or such Secured Party otherwise expressly declines
in writing to accept the benefit of a Lien on such asset or property and
(y) this provision will not be violated with respect to any particular Hedging
Obligations or Banking Services Obligations if the Hedge Agreement or agreement
giving rise to Banking Services Obligations prohibit the applicable Hedge
Provider or

 

12



--------------------------------------------------------------------------------

Banking Services Provider from accepting the benefit of a Lien on any particular
asset or property or such Hedge Provider or Banking Services Provider otherwise
expressly declines in writing to accept the benefit of a Lien on such asset or
property; provided, further, that the proceeds of any collection, sale,
foreclosure or other realization upon, or exercise of any right or remedy with
respect to, any Collateral and the proceeds thereof, and the proceeds of any
title insurance or other insurance policy required under any Secured Debt
Document or otherwise covering the Collateral will be applied in accordance with
Section 3.4.

ARTICLE III

OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

Section 3.1    Appointment and Undertaking of the Collateral Trustee

(a)    Each Hedge Provider, each Banking Services Provider, each Secured Debt
Representative and each other Secured Party acting through its respective
Secured Debt Representative and/or by its acceptance of the benefits of the
Security Documents hereby appoints Wilmington Trust, National Association (and
any co-agents, sub-agents or attorneys-in-fact appointed by the Collateral
Trustee for any of the purposes listed below (and which shall be entitled to the
benefit of the provisions of this Agreement)) to serve as collateral trustee
hereunder and under the other Security Documents as provided herein and therein.
Subject to, and in accordance with, this Agreement, the Collateral Trustee will
have, as collateral trustee, for the benefit solely and exclusively of the
present and future Secured Parties, in accordance with the terms of this
Agreement and subject to applicable law, the power and authority to:

(1)    accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations hereunder and under the Security Documents
and protect, exercise and enforce the interests, rights, powers and remedies
granted or available to it under, pursuant to or in connection with the Security
Documents;

(2)    take all lawful and commercially reasonable actions permitted under the
Security Documents that it may deem necessary or advisable to protect or
preserve its interest in the Collateral subject thereto and such interests,
rights, powers and remedies;

(3)    deliver and receive notices pursuant to this Agreement and the Security
Documents;

(4)    sell, assign, collect, assemble, foreclose on, institute legal
proceedings with respect to, or otherwise exercise or enforce the rights and
remedies of a secured party (including a mortgagee, trust deed beneficiary and
insurance beneficiary or loss payee) with respect to the Collateral under the
Security Documents and its other interests, rights, powers and remedies;

(5)    remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Security Documents or any of its other
interests, rights, powers or remedies;

 

13



--------------------------------------------------------------------------------

(6)    execute and deliver (i) amendments and supplements to the Security
Documents as may be required or advisable from time to time and in accordance
with Section 7.1 and (ii) acknowledgements of Collateral Trust Agreement
Joinders delivered pursuant to Section 3.8, 3.9 or 7.18 hereof;

(7)    promptly release any Lien granted to it by any Security Document upon any
Collateral if and as required by Section 3.2 or Article IV; and

(8)    act or decline to act in connection with any enforcement of Liens as
provided in Section 3.3.

(b)    Each party to this Agreement acknowledges and consents and/or by its
acceptance of the benefits of the Security Documents hereby acknowledges and
consents to the undertaking of the Collateral Trustee set forth in
Section 3.1(a) and agrees to each of the other provisions of this Agreement
applicable to the Collateral Trustee.

(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
unless and until it shall have been directed in writing by an Act of Required
Secured Parties and then only in accordance with the provisions of this
Agreement.

(d)    The Collateral Trustee is authorized to enter into any Approved
Intercreditor Agreement (and any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, and
extensions, restructuring, renewals, replacements of, such agreements) in
connection with the incurrence by any Grantor of any Funded Debt permitted by
the terms of the applicable Secured Debt Documents to be secured by the
Collateral on a pari passu or junior priority secured basis, in each case in
order to permit such Funded Debt to be secured by a valid, perfected Lien (with
such priority as may be designated by such Grantor to the extent such priority
is permitted by the applicable Secured Debt Documents), and the parties hereto
acknowledge that each Approved Intercreditor Agreement is (if entered into)
binding upon them.

(e)    Notwithstanding anything to the contrary contained in this Agreement,
none of the Company, the other Grantors or any of their respective Affiliates
may serve as Collateral Trustee.

Section 3.2    Release or Subordination of Liens. The Collateral Trustee will
not release or subordinate any Lien granted in favor of the Collateral Trustee
or consent to the release or subordination of any Lien granted in favor of the
Collateral Trustee, except:

(a) other than as set forth in clause (b) of this Section 3.2, solely with
respect to subordination, as directed by an Act of Required Secured Parties;

 

14



--------------------------------------------------------------------------------

(b)    upon the reasonable request of any Grantor, to subordinate any Lien in
favor of the Collateral Trustee to the holder of any Permitted Prior Lien
identified in clause (m) of the definition of “Permitted Liens” in the Indenture
(and any corresponding section of any other Secured Debt Document) to the extent
that the contract, license, agreement, instrument or other document evidencing
or creating such Permitted Prior Lien requires that the Liens in favor of the
Collateral Trustee be subordinated to the holder of such Permitted Prior Lien;

(c)    as required or permitted by Article IV; or

(d)    as ordered pursuant to applicable law under a final and nonappealable
order or judgment of a court of competent jurisdiction.

Section 3.3    Enforcement of Liens. If the Collateral Trustee at any time
receives written notice that any Secured Debt Default has occurred under any
Secured Debt Document that entitles the Collateral Trustee to foreclose upon,
collect or otherwise enforce its Liens under the Security Documents, the
Collateral Trustee will promptly deliver written notice thereof to each Secured
Debt Representative. Thereafter, the Collateral Trustee may await direction by
an Act of Required Secured Parties and will act, or decline to act, as directed
by an Act of Required Secured Parties, in the exercise and enforcement of the
Collateral Trustee’s interests, rights, powers and remedies in respect of the
Collateral or under the Security Documents or applicable law and, following the
initiation of such exercise of remedies, the Collateral Trustee will act, or
decline to act, with respect to the manner of such exercise of remedies as
directed by an Act of Required Secured Parties. Unless it has been directed to
the contrary by an Act of Required Secured Parties, the Collateral Trustee in
any event may (but will not be obligated to) take or refrain from taking such
action with respect to any Secured Debt Default as it may deem advisable and in
the interest of the Secured Parties.

Section 3.4    Application of Proceeds.

(a)    The Collateral Trustee will apply the proceeds of any collection, sale,
foreclosure or other realization upon, or exercise of any right or remedy with
respect to, any Collateral and the proceeds thereof, and the proceeds of any
title insurance or other insurance policy required under any Secured Debt
Document or otherwise covering the Collateral in the following order of
application:

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable and documented out-of-pocket
legal fees, costs and expenses or other liabilities of any kind incurred by, or
owed to, the Collateral Trustee or any co-trustee or agent of the Collateral
Trustee in connection with performing its obligations under any Security
Document or this Agreement (including, but not limited to, indemnification
obligations arising under this Agreement or any Security Document that are then
due and payable);

SECOND, to the respective Secured Debt Representatives, Hedge Providers and
Banking Services Providers on a pro rata basis for each Series of Secured Debt,
Hedging Obligations and Banking Services Obligations that are secured by such
Collateral (or, where such Hedging Obligations or Banking

 

15



--------------------------------------------------------------------------------

Services Obligations are represented by a Secured Debt Representative, to such
Secured Debt Representative on their behalf) for application to the payment of
all such outstanding Secured Debt and any such other Secured Obligations that
are then due and payable and so secured (for application in such order as may be
provided in the Secured Debt Documents applicable to the respective Secured
Obligations) in an amount sufficient to pay in full in cash all outstanding
Secured Debt and all other Secured Obligations that are then due and payable
(including all interest and fees accrued thereon after the commencement of any
Insolvency or Liquidation Proceeding at the rate, including any applicable
post-default rate, specified in the Secured Debt Documents, even if such
interest is not enforceable, allowable or allowed as a claim in such proceeding,
and including the discharge or cash collateralization (in an amount not less
than the percentage of the face amount required by the applicable Secured Debt
Document) of all outstanding letters of credit constituting Secured Debt); and

THIRD, any surplus remaining after the payment in full in cash of amounts
described in the preceding clauses will be paid to the Company or the applicable
Grantor, as the case may be, its successors or assigns, or to such other Persons
as may be entitled to such amounts under applicable law or as a court of
competent jurisdiction may direct.

Notwithstanding the foregoing, if any Lien on any Collateral no longer secures
the Obligations under any Series of Secured Debt as described below in
Section 4.4, then such Series of Secured Debt and any related Secured
Obligations of that Series thereafter shall not be entitled to share in the
proceeds of any such Collateral.

(b)    This Section 3.4 is intended for the benefit of, and will be enforceable
as a third party beneficiary by, each present and future Secured Party. The
Secured Debt Representative of each future Series of Secured Debt will be
required to deliver a Collateral Trust Agreement Joinder as provided in
Section 3.8 at the time of incurrence of such Series of Secured Debt.

(c)    In connection with the application of proceeds pursuant to
Section 3.4(a), except as otherwise directed by an Act of Required Secured
Parties, the Collateral Trustee may sell any non-cash proceeds for cash prior to
the application of the proceeds thereof.

(d)    In making the determinations and allocations in accordance with
Section 3.4(a), the Collateral Trustee may conclusively rely upon information
supplied by the relevant Secured Debt Representative, Hedge Provider and Banking
Services Provider as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to its respective Secured Debt and any other
Secured Obligations and any amounts under any Hedge Agreements included in the
Secured Obligations. In calculating the amount of Secured Obligations owed to
any Hedge Provider, the Secured Obligations owed to such Hedge Provider shall be
determined by the relevant Hedge Provider in accordance with the terms of the
relevant Hedge Agreement; provided that, notwithstanding anything herein or in
any Secured Debt Document to the contrary, in the event that any such Hedge
Agreement consists of more than one confirmation or trade or in the event that
the relevant Hedge Provider is a party to any other

 

16



--------------------------------------------------------------------------------

Hedge Agreement, solely for purposes of calculating the Secured Obligations owed
to such Hedge Provider under this Agreement, such calculation shall setoff and
net all Obligations owing to such Hedge Provider or owed by such Hedge Provider
under each such confirmation or trade and/or additional Hedge Agreement.

Section 3.5    Powers of the Collateral Trustee.

(a)    The Collateral Trustee is irrevocably authorized and empowered to enter
into and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Security Documents and
applicable law and in equity and to act as set forth in this Article III or,
subject to the other provisions of this Agreement, as requested in any lawful
directions given to it from time to time in respect of any matter by an Act of
Required Secured Parties.

(b)    In the absence of gross negligence or willful misconduct on the part of
any Secured Debt Representative or Secured Party (as determined by a court of
competent jurisdiction by final and nonappealable judgment), no Secured Debt
Representative or Secured Party (other than the Collateral Trustee) will have
any liability whatsoever for any act or omission of the Collateral Trustee.

Section 3.6    Documents and Communications. The Collateral Trustee will permit
each Secured Debt Representative and each Secured Party, upon reasonable written
notice from time to time, to inspect and copy, at the cost and expense of the
party requesting such copies, any and all Security Documents and other
documents, notices, certificates, instructions or communications received or
delivered by the Collateral Trustee in its capacity as such.

Section 3.7    For Sole and Exclusive Benefit of the Secured Parties. The
Collateral Trustee will accept, hold, administer and enforce all Liens on the
Collateral at any time pledged and, if applicable, delivered to it and all other
interests, rights, powers and remedies at any time granted to or enforceable by
the Collateral Trustee and all other property of the Trust Estate solely and
exclusively for the benefit of the present and future Secured Parties, and will
distribute all proceeds received by it in realization thereon or from
enforcement thereof solely and exclusively pursuant to the provisions of
Section 3.4.

Section 3.8    Additional Secured Debt.

(a)    The Collateral Trustee will, as collateral trustee hereunder, perform its
undertakings set forth in this Agreement with respect to any Secured Debt that
is issued or incurred after the date hereof if the designated Secured Debt
Representative identified pursuant to this Section 3.8 signs a Collateral Trust
Agreement Joinder and delivers the same to the Collateral Trustee; provided
that, if such Funded Debt is issued under an existing Secured Debt Document for
any Series of Secured Debt whose Secured Debt Representative is already party to
this Agreement, no such Collateral Trust Agreement Joinder shall be a condition
to the performance by the Collateral Trustee of its undertakings set forth in
this Agreement with respect to such Funded Debt.

(b) The Company will be permitted to designate as Secured Debt hereunder any
Funded Debt that is incurred by any Grantor after the date of this Agreement in

 

17



--------------------------------------------------------------------------------

accordance with the terms of the applicable Secured Debt Documents. The Company
may only effect such designation by delivering to the Collateral Trustee an
Additional Secured Debt Designation that:

(1)    states that such Grantor intends to incur additional Funded Debt
(“Additional Secured Debt”) which will be Secured Debt not prohibited by any
Secured Debt Document to be incurred and secured by a Priority Lien equally and
ratably with all previously existing and future Secured Debt;

(2)    specifies the name and address of the Secured Debt Representative (or, in
the case of any Additional Secured Debt of which there is a single holder, such
holder) for such Additional Secured Debt for purposes of this Agreement
including Section 7.6;

(3)    states that such Grantor and any other Grantors party thereto have duly
authorized and executed (if applicable) all relevant filings and recordations to
ensure that the Additional Secured Debt is secured by the Collateral in
accordance with the Security Documents; and

(4)    attaches as Exhibit 1 to such Additional Secured Debt Designation a
Reaffirmation Agreement in substantially the form attached as Exhibit 1 to
Exhibit A of this Agreement, which Reaffirmation Agreement has been duly
executed by each Grantor.

The Company shall deliver a copy of the Additional Secured Debt Designation and
the related Collateral Trust Agreement Joinder to each then existing Secured
Debt Representative; provided that the failure to do so shall not affect the
status of such debt as Additional Secured Debt if the other requirements of this
Section 3.8 are complied with. Notwithstanding the foregoing, nothing in this
Agreement will be construed to allow any Grantor to incur additional Funded Debt
or Liens if prohibited by the terms of any Secured Debt Documents.

Notwithstanding the foregoing, (x) the incurrence of revolving credit
obligations under commitments that have previously been designated as Secured
Debt, (y) the issuance of letters of credit and incurrence of reimbursement
obligations in respect thereof under commitments that have previously been
designated as Secured Debt and (z) the incurrence of any incremental facilities
under any other Credit Facility that constitutes Additional Secured Debt shall,
in each case, automatically constitute Secured Debt and shall not require
compliance with the procedures set forth in Section 3.8(a) and this
Section 3.8(b).

(c) With respect to any Secured Debt that is issued or incurred after the date
hereof, each Grantor agrees to take such actions (if any) as necessary or as
otherwise may from time to time reasonably be requested by the Collateral
Trustee or any Secured Debt Representative and enter into such amendments,
modifications and/or supplements to the then existing Security Documents (or
execute and deliver such additional Security Documents) as

 

18



--------------------------------------------------------------------------------

may from time to time be reasonably requested by such Persons (including as
contemplated by clause (d) below), to ensure that the Additional Secured Debt is
secured by, and entitled to the benefits of, the relevant Security Documents,
and each Secured Party (by its acceptance of the benefits hereof and the
execution of this Agreement) hereby agrees to, and authorizes the Collateral
Trustee to enter into, any such amendments, modifications and/or supplements
(and additional Security Documents). Each Grantor hereby further agrees that, if
there are any recording, filing or other similar fees payable in connection with
any of the actions to be taken pursuant to this Section 3.8(c) or
Section 3.8(d), all such amounts shall be paid by, and shall be for the account
of, the Grantors, on a joint and several basis.

(d)    Without limitation of the foregoing, each Grantor agrees to take the
following actions with respect to any real property Collateral with respect to
all Additional Secured Debt:

(1)    each applicable Grantor shall enter into, and deliver to the Collateral
Trustee a mortgage modification (each such modification, a “Modification”) or
new mortgage or deed of trust (only to the extent a new mortgage or deed of
trust is required to effect such Modification) with regard to each real property
located in the United States of America subject to a mortgage or deed of trust
(each such mortgage or deed of trust a “Mortgage,” and each such property a
“Mortgaged Property”), with such changes as may be required to account for local
law matters, at the time of such incurrence, in proper form for recording in all
applicable jurisdictions, and each applicable Grantor is jointly and severally
liable to pay all filing and recording fees and taxes, documentary stamp taxes
and other taxes, charges and fees, if any, necessary for filing or recording in
the recording office of each jurisdiction where such real property to be
encumbered thereby is situated; and

(2)    in connection with any Modification required under clause (1) above, the
Company or the applicable Grantor will cause to be delivered such other
documents, instruments and further assurances as reasonably requested by a
Secured Debt Representative in order to create, perfect and preserve the
security interests granted to the Collateral Trustee for the benefit of the
Secured Parties in such real property Collateral.

Section 3.9    Hedging Obligations and Banking Services Obligations.

(a)    The Collateral Trustee will, as collateral trustee hereunder, also
perform its undertakings set forth in Section 3.1(a) with respect to any Hedging
Obligations or Banking Services Obligations under a Hedge Agreement or agreement
giving rise to Banking Services Obligations, as applicable, that are incurred
after the date hereof.

(b)    With respect to any Hedging Obligations, the Company and each of the
other Grantors agrees to take such actions (if any) as necessary or as otherwise
may from time to time reasonably be requested by the Collateral Trustee or any
Secured Debt Representative, and enter into such amendments, modifications
and/or supplements to the then existing Security Documents (or execute and
deliver such additional Security Documents) as

 

19



--------------------------------------------------------------------------------

may from time to time be reasonably requested by such Persons, to ensure that
the Hedging Obligations incurred after the date hereof are secured by, and
entitled to the benefits of, the relevant Security Documents, and each Secured
Party (by its acceptance of the benefits hereof) hereby agrees to, and
authorizes the Collateral Trustee to enter into, any such amendments,
modifications and/or supplements (and additional Security Documents). The
Company and each Grantor hereby further agree that if there are any recording,
filing or other similar fees or taxes payable in connection with any of the
actions to be taken pursuant to this Section 3.9(b), all such amounts shall be
paid by, and shall be for the account of, the Company and the respective
Grantors, on a joint and several basis.

ARTICLE IV

OBLIGATIONS ENFORCEABLE BY THE GRANTORS

Section 4.1    Release of Liens on Collateral.

(a)    The Collateral Trustee’s Liens upon the Collateral will be automatically,
and without the need for any consent or approval of any Secured Party or the
Collateral Trustee (except as contemplated by clauses (6) and (7) below),
released in any of the following circumstances:

(1)    in whole, upon Discharge of Secured Obligations;

(2)    as to any Collateral that is sold, transferred or otherwise disposed of
by the Company or any other Grantor (other than to the Company or another
Grantor) in a transaction or other circumstance which is not prohibited by, and,
to the extent applicable, in accordance with, all applicable Secured Debt
Documents at the time of such sale, transfer or other disposition or to the
extent of such Collateral sold, transferred or otherwise disposed of;

(3)    as to any Collateral comprised of property leased to the Company or any
other Grantor, upon termination or expiration of such lease;

(4)    as to any Collateral sold in a foreclosure or similar transaction or in
connection with any other exercise of remedies in accordance with the terms of
this Agreement and the other Security Documents;

(5)    as to any property of a Grantor that becomes Excluded Property (as
defined in the Indenture);

(6)    as to a release of less than all or substantially all of the Collateral
(other than pursuant to clause (1), (2), (3), (4) or (5) above), if directed by
an Act of Required Secured Parties; and

(7)    as to a release of all or substantially all of the Collateral (other than
pursuant to clause (1) above), if consent to release of that Collateral has been
given by the Secured Debt Representatives representing the requisite percentage
or number of holders of each Series of Secured Debt at the time outstanding as
provided for in the applicable Secured Debt Documents and such release has
become effective in accordance with such consent.

 

20



--------------------------------------------------------------------------------

(b)    A Grantor shall be automatically released from its obligations under this
Agreement and the other Security Documents and the Collateral Trustee’s Liens
upon the Collateral of such Grantor and the capital stock or other equity
interests of such Grantor shall be automatically released if such Grantor ceases
to be a Restricted Subsidiary (as defined in each applicable Secured Debt
Document).

(c)    The Collateral Trustee agrees for the benefit of the Company and the
other Grantors that if the Collateral Trustee at any time receives:

(1)    an Officer’s Certificate stating that the conditions precedent in this
Agreement and all other Secured Debt Documents, if any, relating to the release
of the applicable Collateral have been complied with;

(2)    the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable; and

(3)    in the case of a release requested pursuant to Section 4.1(a)(6) or
Section 4.1(a)(7), the written confirmation of each Secured Debt Representative
that consent from the applicable Secured Parties that are required to consent to
such release has been obtained;

then the Collateral Trustee will promptly (i) execute (with such
acknowledgements and/or notarizations as are required), deliver and provide the
Company or such Grantor (or its designee or counsel) authorization to file (if
applicable) such releases and such other documents (including UCC termination
statements, reconveyances and customary pay-off letters) as the Company or such
Grantor may reasonably request to evidence and effectuate such release to the
Company or such Grantor and (ii) take such other actions (including return of
any Collateral to the Company or such Grantor) as the Company or such Grantor
may reasonably request in connection with such release, in each case, on or
prior to the later of (x) the date specified in such request for such release
and (y) the fifth Business Day after the date of receipt of the items required
by this Section 4.1(c) by the Collateral Trustee.

(d)    The Collateral Trustee hereby agrees that in the case of any release
pursuant to clause (2) of Section 4.1(a), if the terms of any such sale,
transfer or other disposition require the payment of the purchase price to be
contemporaneous with the delivery of the applicable release, then, at the
written request of and at the expense of the Company or other applicable
Grantor, the Collateral Trustee will deliver the release under customary escrow
or other arrangements that permit such contemporaneous payment and delivery of
the release.

Section 4.2    Delivery of Copies to Secured Debt Representatives. The Company
will deliver to each Secured Debt Representative a copy of each document
delivered to the Collateral Trustee pursuant to Section 4.1(c). The Secured Debt
Representatives will not be obligated to take notice thereof or to act thereon.

 

21



--------------------------------------------------------------------------------

Section 4.3    Preparing, Filing or Recording Release Documentation. In
connection with any release of Collateral or any Grantor pursuant to
Section 4.1(a) or (b), the Collateral Trustee shall, promptly upon the request
of the Company or the applicable Grantor, (i) execute, and deliver all
agreements, instruments or documents to effect such release and (ii) provide to
the Company or the applicable Grantor (or its designee or counsel) authorization
to serve, file, register or record any such agreement, instrument or document.

Section 4.4    Satisfaction of Obligations in Respect of any Series of Secured
Debt.

(a)    Satisfaction of Obligations in Respect of the Notes. Notwithstanding
anything herein to the contrary, in addition to any release pursuant to
Section 4.1 hereof, the Collateral Trustee’s Priority Lien will no longer secure
the Notes outstanding under the Indenture or any other Obligations under the
Indenture, and the right of the holders of the Notes and such Obligations to the
benefits and proceeds of the Collateral Trustee’s Priority Lien on the
Collateral will automatically terminate and be discharged:

(1)    upon satisfaction and discharge of the Indenture as set forth under
Article 8 of the Indenture;

(2)    upon a legal defeasance or covenant defeasance of the Notes as set forth
under Article 8 of the Indenture;

(3)    upon payment in full of principal, interest and all Obligations on the
Notes issued under the Indenture; or

(4)    in whole or in part, with the consent of the holders of the requisite
percentage of Notes in accordance with Article 9 of the Indenture, including
consents obtained in connection with a tender offer or exchange offer for, or
purchase of, Notes.

(b)    Satisfaction of Obligations in Respect of any Series of Secured Debt
other than the Notes.    Notwithstanding anything herein to the contrary, in
addition to any release pursuant to Section 4.1 hereof, (i) as to any Series of
Secured Debt (other than the Notes), the Collateral Trustee’s Priority Lien
automatically will no longer secure such Series of Secured Debt if the
requirements of a Discharge of Secured Obligations are satisfied with respect to
such Series of Secured Debt.

(c)    The Collateral Trustee shall not be deemed to have knowledge of any
Discharge of Secured Obligations with respect to any Series of Secured Debt
unless and until written notice thereof is delivered by the applicable Secured
Debt Representative to the Collateral Trustee.

 

22



--------------------------------------------------------------------------------

ARTICLE V

IMMUNITIES OF THE COLLATERAL TRUSTEE

Section 5.1    No Implied Duty. The Collateral Trustee will not have any
fiduciary duties or other implied duties nor will it have responsibilities or
obligations other than those expressly assumed by it in this Agreement and the
other Security Documents (regardless of whether a Secured Debt Default has
occurred and is continuing). The Collateral Trustee will not be required to take
any action that is contrary to applicable law or any provision of this Agreement
or the other Security Documents. It is understood and agreed that the use of the
term “trustee” herein or in any other Security Document (or any other similar
term) with reference to a Collateral Trustee is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency or
trustee doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

Section 5.2    Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them. The exculpatory provisions of this Article shall apply to any
such sub-agent.

Section 5.3    Other Agreements.

(a)    The Collateral Trustee has accepted its appointment as Collateral Trustee
hereunder. The Collateral Trustee is authorized and directed to execute and
deliver the Security Documents executed by the Collateral Trustee as of the date
of this Agreement as well as any additional Security Documents from time to time
that are required hereunder or reasonably requested by a Grantor or a Secured
Debt Representative and is (or will be) bound by all such Security Documents
upon effectiveness thereof and the Collateral Trustee shall execute all such
Security Documents and, in order to perfect the security interest granted by the
Grantors on the Collateral held by such Grantors to the Collateral Trustee on
behalf of the Secured Parties and in accordance with the terms of this
Agreement, is authorized (but not obligated to) to execute, deliver and/or file
or record (if applicable) any such Security Documents, instruments, financing
statements or other documents with the applicable government body; provided,
however, that such additional Security Documents do not adversely affect the
rights, privileges, benefits and immunities of the Collateral Trustee. The
Collateral Trustee will not otherwise be bound by, or be held obligated by, the
provisions of any credit agreement, indenture or other agreement governing
Secured Debt (other than this Agreement and the other Security Documents to
which it is a party). In acting under any Security Document, the Collateral
Trustee shall enjoy all the rights, protections, immunities and indemnities
granted to it hereunder. To the extent applicable, the Collateral Trustee shall
enjoy the same rights, protections, immunities and indemnities afforded to it
under the Secured Debt Documents as agent of (or otherwise being appointed to
act for the benefit of) the related Secured Debt Representative or Secured
Parties in acting hereunder.

 

23



--------------------------------------------------------------------------------

(b)    Upon receipt of a Collateral Trust Agreement Joinder, the Collateral
Trustee shall execute the same.

(c)    Upon the receipt by the Collateral Trustee of a written request of the
Company signed by an authorized officer (a “Security Document Order”), the
Collateral Trustee is hereby authorized to execute and enter into, and if
satisfactory in form to the Collateral Trustee, execute and enter into, without
the further consent of any holder of Secured Debt Obligations or any Secured
Debt Representative, any Security Document to be executed after the date of this
Agreement. Such Security Document Order shall (i) state that it is being
delivered to the Collateral Trustee pursuant to, and is a Security Document
Order referred to in, this Section 5.3(c), (ii) instruct the Collateral Trustee
to execute and enter into such Security Document and (iii) certify that all
covenants and conditions precedent hereunder and under the Secured Debt
Documents to the execution and delivery of the Security Document have been
complied with. The holders of Notes, by their acceptance of the Notes, and the
holders of Secured Debt Obligations, by causing a Collateral Trust Joinder to be
executed in connection thereto, hereby authorize and direct the Collateral
Trustee to execute any such Security Document.

Section 5.4    Solicitation of Instructions.

(a)    As to any matter not expressly provided for by this Agreement or the
other Security Documents, the Collateral Trustee may at any time solicit written
confirmatory instructions, in the form of an Act of Required Secured Parties, an
Officer’s Certificate and Opinion of Counsel (each confirming that all
conditions and covenants precedent to such actions under the Security Documents
and all applicable Secured Debt Documents have been complied with) or an order
of a court of competent jurisdiction, as to any action that it may be requested
or required to take, or that it may propose to take, in the performance of any
of its obligations under this Agreement or the other Security Documents and
shall be fully protected and have no responsibility or liability for any losses
or damages of any nature that may arise from any action taken or not taken by
the Collateral Trustee in accordance with such written instruction.

(b)    No written direction given to the Collateral Trustee by an Act of
Required Secured Parties that in the sole judgment of the Collateral Trustee
imposes, purports to impose or might reasonably be expected to impose upon the
Collateral Trustee any obligation or liability not set forth in or arising under
this Agreement and the other Security Documents will be binding upon the
Collateral Trustee unless the Collateral Trustee elects, at its sole option, to
accept such direction. For the avoidance of doubt, Sections 7.9 and 7.10 shall
apply with regard to any action taken by the Collateral Trustee in compliance
with such request or direction.

Section 5.5    Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. In no event shall the
Collateral Trustee be responsible or liable for punitive, special, indirect,
incidental or consequential loss or damage of any kind whatsoever (including
loss of profit) arising out of or in connection with this Agreement or any other
Security Document or any agreement or transaction contemplated hereby
irrespective of whether the Collateral Trustee has been advised

 

24



--------------------------------------------------------------------------------

of the likelihood of such loss or damage and regardless of the form of actions;.
The Collateral Trustee shall in no event be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, pandemics, epidemics, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility. The Collateral Trustee shall have no liability for any
action taken, or errors in judgment made, in good faith by it or any of its
officers, employees or agents, unless it shall have been grossly negligent in
ascertaining the pertinent facts. The Collateral Trustee shall have no
responsibility or liability for any loss which may result from any investment or
sale of investment made pursuant to this Agreement. The Collateral Trustee is
hereby authorized, in making or disposing of any investment permitted by this
Agreement, to deal with itself (in its individual capacity) or with any one or
more of its affiliates, whether it or any such affiliate is acting as agent of
the Collateral Trustee or for any third person or dealing as principal for its
own account. The parties hereto acknowledge that the Collateral Trustee is not
providing investment supervision, recommendations, or advice. If applicable, the
Collateral Trustee shall invest the Collateral in accordance with an Act of
Required Secured Parties. In the absence of such Act of Required Secured
Parties, the Collateral shall be held uninvested. Notwithstanding anything to
the contrary set forth herein, in no event shall the Collateral Trustee be
liable for interest on any money received by it (including, but not limited to,
any negative interest) except as the Collateral Trustee may otherwise agree in
writing. In the event that market conditions are such that negative interest
applies to amounts deposited with the Collateral Trustee, the Company shall be
responsible for the payment of such interest and the Collateral Trustee shall be
entitled to deduct from amounts on deposit with it an amount necessary to pay
such negative interest. For the avoidance of doubt, the compensation,
reimbursement and indemnification protections afforded to the Collateral Trustee
under Sections 7.9 and 7.10 of this Agreement shall cover any interest-related
expenses incurred by the Collateral Trustee in the performance of its duties
hereunder.

Section 5.6    Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it; provided that in no event shall the
Collateral Trustee be deemed to be making a representation as to the accuracy,
adequacy or sufficiency of such document.

Section 5.7    Entitled to Rely. The Collateral Trustee may seek and
conclusively rely upon, and shall be fully protected in relying upon, any
judicial order or judgment, upon any advice, opinion or statement of legal
counsel, independent consultants and other experts selected by it in good faith
and upon any certification, instruction, notice or other writing delivered to it
by the Company or any other Grantor in compliance with the provisions of this
Agreement or delivered to it by any Secured Debt Representative as to the
Secured Parties for whom it acts, without being required to determine the
authenticity thereof or the correctness of any fact stated therein or the
propriety or validity of service thereof. The Collateral Trustee may act in
reliance upon any instrument comporting with the provisions of this Agreement or
any signature believed by it to be genuine in good faith and may assume that any
Person

 

25



--------------------------------------------------------------------------------

purporting to give notice or receipt or advice or make any statement or execute
any document in connection with the provisions hereof or the other Security
Documents has been duly authorized to do so. To the extent an Officer’s
Certificate or Opinion of Counsel is required or permitted under this Agreement
to be delivered to the Collateral Trustee in respect of any matter, the
Collateral Trustee may rely conclusively on such Officer’s Certificate or
Opinion of Counsel as to such matter and such Officer’s Certificate or Opinion
of Counsel shall be full warranty and protection to the Collateral Trustee for
any action taken, suffered or omitted by it under the provisions of this
Agreement and the other Security Documents with respect to the transaction
specified in such Officer’s Certificate or Opinion of Counsel. The Collateral
Trustee shall also be entitled to such reliance and similar rights as provided
in the Secured Debt Documents, including the right to rely upon officer’s
certificates and opinions of counsel delivered to a Secured Debt Representative.

Section 5.8    Secured Debt Default. The Collateral Trustee will not be charged
with knowledge of or required to inquire as to the occurrence or absence of any
Secured Debt Default and will not be affected by or required to act upon any
notice or knowledge as to the occurrence of any Secured Debt Default unless and
until it is directed by an Act of Required Secured Parties. For the avoidance of
doubt, and notwithstanding anything to the contrary herein, the Collateral
Trustee shall not be subject to, or bound by, the terms and provisions of any
documents to which it is not a party, and shall not be deemed to have knowledge
of the terms and provisions of any document to which it is not a party.

Section 5.9    Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Security Documents, the Collateral
Trustee will act or refrain from acting as directed by an Act of Required
Secured Parties and will be fully protected if it does so, and any action taken,
suffered or omitted pursuant hereto or thereto shall be binding on the Secured
Parties. The Collateral Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Agreement at the request or direction
of an Act of Required Secured Parties pursuant to the provisions of this
Agreement, unless the Required Secured Parties have offered to the Collateral
Trustee security or indemnity satisfactory to the Collateral Trustee against the
costs, expenses and liabilities which may be incurred by it in compliance with
such Act of Required Secured Parties.

Section 5.10    Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability, loss, fee or expense which may be incurred by it by reason of taking
or continuing to take such action.

Section 5.11    Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Security Document, the terms and provisions of this Agreement shall
supersede and control the terms and provisions of such other Security Document
with respect to the priority of the Liens created by the Security Documents and
the rights and remedies of the Collateral Trustee. In the event there is any
bona fide, good faith disagreement between the other parties to this Agreement
or any of the other Security Documents resulting in adverse claims being made in
connection

 

26



--------------------------------------------------------------------------------

with Collateral held by the Collateral Trustee and the terms of this Agreement
or any of the other Security Documents do not unambiguously mandate the action
the Collateral Trustee is to take or not to take in connection therewith under
the circumstances then existing, or the Collateral Trustee is in doubt as to
what action it is required to take or not to take hereunder or under the other
Security Documents, it will be entitled to refrain from taking any action (and
will incur no liability for doing so) until directed otherwise in writing by a
request signed jointly by the parties hereto entitled to give such direction or
by order of a court of competent jurisdiction.

Section 5.12    Limitations on Duty of Collateral Trustee in Respect of
Collateral.

(a)    Beyond the exercise of reasonable care in the custody of Collateral in
its possession, the Collateral Trustee will have no duty as to any Collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to preservation of rights against prior parties or
any other rights pertaining thereto and the Collateral Trustee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Liens on the Collateral;
provided, however, that, notwithstanding the foregoing, the Collateral Trustee
will execute, file or record UCC-3 continuation statements and other documents
and instruments to preserve, protect or perfect the security interests granted
to the Collateral Trustee (subject to the priorities set forth herein) if it
shall receive a specific written request to execute, file or record the
particular continuation statement or other specific document or instrument by
any Secured Debt Representative. The Collateral Trustee shall deliver to each
other Secured Debt Representative a copy of any such written request. The
Collateral Trustee will be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith. The Collateral Trustee shall be permitted to use a
reputable overnight carrier selected by it in good faith to transmit possessory
Collateral and shall not be liable for any theft, loss, damage or destruction of
any such possessory Collateral sent via such overnight carrier.

(b)    Except as provided in Section 5.12(a), the Collateral Trustee will not be
responsible for the existence, genuineness, ownership, transferability or value
of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
for the validity of the title of any Grantor to the Collateral, for insuring the
Collateral or for the payment of taxes, charges, assessments or Liens upon the
Collateral or otherwise as to the maintenance of the Collateral. The Collateral
Trustee hereby disclaims any representation or warranty to the current and
future holders of the Secured Obligations concerning the perfection of the
security interests granted to it or in the value of any Collateral.

 

27



--------------------------------------------------------------------------------

Section 5.13    Assumption of Rights, Not Assumption of Duties.

Notwithstanding anything to the contrary contained herein:

(1)    each of the parties thereto (other than the Collateral Trustee) will
remain liable under each of the Security Documents (other than this Agreement)
to the extent set forth therein to perform all of their respective duties and
obligations thereunder to the same extent as if this Agreement had not be
executed;

(2)    the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Security Documents; and

(3)    the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties to the Security Documents other than
the obligations and duties of the Collateral Trustee.

Section 5.14    No Liability for Clean-Up of Hazardous Materials. In the event
that the Collateral Trustee is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any fiduciary or trust obligation for the benefit of another, which in
the Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Trustee’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

Section 5.15    Act of Required Secured Party, etc.

(a)    At the request of the Collateral Trustee, each Secured Debt
Representative shall provide any information requested by the Collateral Trustee
in order to determine whether any act, direction or vote of holders of Secured
Debt meets the definition of “Act of Required Secured Parties”. Each such
Secured Debt Representative shall be required to determine whether any Secured
Debt is held by the Company or any Affiliate of a Grantor for purposes of
clauses (i) and (ii) of the definition of “Act of Required Secured Parties.”

(b)    The Collateral Trustee shall not be deemed to have knowledge of any
Discharge of Secured Obligations unless and until written notice thereof is
delivered to the Collateral Trustee pursuant to Section 7.7.

(c)    The Collateral Trustee shall be entitled to conclusively rely on the
information provided by each such Secured Debt Representative pursuant to this
Section 5.15.

 

28



--------------------------------------------------------------------------------

ARTICLE VI

RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

Section 6.1    Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:

(a)    the Collateral Trustee may resign at any time by giving not less than 30
days’ notice of resignation to each Secured Debt Representative and the Company;
and

(b)    the Collateral Trustee may be removed at any time, with or without cause,
by an Act of Required Secured Parties; provided, however, if the Collateral
Trustee is removed without cause, the Act of Required Secured Parties shall be
given at least 30 days’ prior to the requested date of removal.

Section 6.2    Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Required Secured Parties (with the consent of the Company, such consent
not to be unreasonably withheld or delayed); provided that no such consent shall
be required upon the occurrence of a Secured Debt Default. If no successor
Collateral Trustee has been so appointed and accepted such appointment within 30
days after the predecessor Collateral Trustee gave notice of resignation or was
removed, the retiring Collateral Trustee may (at the expense of the Company), at
its option, appoint a successor Collateral Trustee, or petition a court of
competent jurisdiction for appointment of a successor Collateral Trustee, which
must be a bank or trust company:

(1)    authorized to exercise corporate trust powers;

(2)    having a combined capital and surplus of at least $500,000,000;

(3)    maintaining an office in New York, New York; and

(4)    reasonably satisfactory to the Company.

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.

Section 6.3    Succession. When the Person so appointed as successor Collateral
Trustee accepts such appointment:

(1)    such Person will succeed to and become vested with all the rights,
powers, privileges and duties of the predecessor Collateral Trustee, and the
predecessor Collateral Trustee will be discharged from its duties and
obligations hereunder; and

 

29



--------------------------------------------------------------------------------

(2)    the predecessor Collateral Trustee will (at the expense of the Company)
promptly transfer all Liens and collateral security and other property of the
Trust Estate within its possession or control to the possession or control of
the successor Collateral Trustee and will execute instruments and assignments as
may be necessary or desirable or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Security Documents or the Trust Estate.

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article V and the provisions of Sections 7.9 and
7.10.

Section 6.4    Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3; provided that
without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) through (4) of Section 6.2. The Collateral
Trustee agrees to provide prompt written notice of any such merger, conversion
or consolidation to the Company and each Secured Debt Representative.

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1    Amendment.

(a)    No amendment, supplement or waiver to the provisions of any Security
Document will be effective without the approval of the Collateral Trustee
(solely with respect to amendments of the type described in clauses (2)(A) and
(B) below, acting as directed by an Act of Required Secured Parties), and in
connection with any of the following, without the approval of the parties
specified therein (which approval should be deemed provided upon such parties
delivery of an executed counterpart of such amendment):

(1)    any amendment, supplement or waiver that has the effect solely of:

(A)    adding or maintaining Collateral, securing additional Secured Obligations
that are otherwise not prohibited by the terms of any Secured Debt Document to
be secured by the Collateral or preserving, perfecting or establishing the Liens
thereon or the rights of the Collateral Trustee therein; or

(B)    providing for the assumption of any Grantor’s obligations under any
Secured Debt Document in the case of a merger or consolidation or sale of all or
substantially all of the assets of such Grantor to the extent not prohibited by
the terms of any applicable Secured Debt Document,

 

30



--------------------------------------------------------------------------------

will become effective when (x) executed and delivered to the Collateral Trustee
(which shall sign the same promptly upon receipt) by the Company or any other
applicable Grantor party thereto and (y) executed by the Collateral Trustee in
accordance with the foregoing clause (x);

(2)    no amendment, supplement or waiver that reduces, impairs or adversely
affects the right of any Secured Party:

(A)    to vote its outstanding Secured Debt as to any matter described as
subject to an Act of Required Secured Parties (or amends the provisions of this
Section 7.1(a) (2) or the definition of “Act of Required Secured Parties”);

(B)    to share in the order of application described in Section 3.4 in the
proceeds of enforcement of or realization on any Collateral that has not been
released in accordance with the provisions described in Section 4.1 or 4.4;

(C)    to require that Liens securing Secured Obligations be released only as
set forth in the provisions described in Section 4.1 or 4.4; or

(D)    under this Section 7.1,

will become effective without the consent of each Secured Debt Representative
(acting in accordance with the applicable Secured Debt Documents) of each Series
of Secured Debt so affected under the applicable Secured Debt Documents; and

(3)    no amendment or supplement that imposes any obligation upon the
Collateral Trustee or any Secured Debt Representative or adversely affects the
rights of the Collateral Trustee or any Secured Debt Representative,
respectively, in its capacity as such will become effective without the consent
of the Collateral Trustee or such Secured Debt Representative, respectively.

(b)    The Collateral Trustee will not enter into any amendment, supplement or
waiver unless it has received an Officer’s Certificate and Opinion of Counsel
stating that such amendment, supplement or waiver is authorized or permitted by
the Secured Debt Documents and that all conditions precedent and covenants have
been complied with; provided that this clause (b) shall not apply to any
Collateral Trust Agreement Joinder delivered pursuant to Section 7.18.

(c)    Notwithstanding anything to the contrary herein, following the date
hereof, the Security Documents and any related documents may be amended,
supplemented and/or waived at the request of the Company in accordance with the
terms of any applicable

 

31



--------------------------------------------------------------------------------

Secured Debt Documents without obtaining an Act of Required Secured Parties if
such amendment or waiver is to (x) comply with local law or advice of local
counsel of the Company, (y) fix ambiguities, omissions or defects or (z) cause
this Agreement, such Security Documents or such other agreements or documents to
be consistent with this Agreement and/or one or more Secured Debt Documents, as
applicable.

(d)    A Collateral Trust Agreement Joinder (and any amendments or supplements
to the Security Documents required in connection with such Collateral Trust
Agreement Joinder) shall not constitute an amendment, supplement or waiver for
purposes of this Section 7.1.

(e)    Notwithstanding anything to the contrary contained herein or in any
Secured Debt Document, no amendment, amendment and restatement, supplement,
waiver or other modification to this Agreement that adversely affects the rights
of any Grantor or affects the obligations of any Grantor shall be effective
without the consent of the Company (not to be unreasonably withheld).

Section 7.2    Voting. In connection with any matter under this Agreement
requiring a vote of holders of Secured Debt, each Series of Secured Debt will
cast its votes in accordance with the Secured Debt Documents governing such
Series of Secured Debt. The amount of Secured Debt to be voted by a Series of
Secured Debt will equal (1) the aggregate principal amount of Secured Debt held
by such Series of Secured Debt (including outstanding letters of credit whether
or not then available or drawn), plus (2) other than in connection with an
exercise of remedies, the aggregate unfunded commitments to extend credit which,
when funded, would constitute Funded Debt of such Series of Secured Debt.
Following and in accordance with the outcome of the applicable vote under its
Secured Debt Documents, the Secured Debt Representative of each Series of
Secured Debt will cast all of its votes under that Series of Secured Debt as a
block (representing 100% of the aggregate principal amount of Secured Debt held
by such Series of Secured Debt (including outstanding letters of credit whether
or not then available or drawn), and, where applicable, the aggregate unfunded
commitments to extend credit which, when funded, would constitute Funded Debt of
such Series of Secured Debt) in respect of any vote under this Agreement.

Section 7.3    Further Assurances.

(a)    The Company and each of the other Grantors will do or cause to be done
all acts and things that may be required, or that the Collateral Trustee from
time to time may reasonably request, to assure and confirm that the Collateral
Trustee holds, for the benefit of the Secured Parties, duly created and
enforceable and perfected Liens upon the Collateral (including any property or
assets that are acquired or otherwise become, or are required by any Secured
Debt Document to become, Collateral after the date hereof), in each case as
contemplated by, and with the Lien priority required under, the Secured Debt
Documents.

(b)    As required or upon the reasonable request of the Collateral Trustee at
any time and from time to time, each Grantor will promptly execute, acknowledge
and deliver such security documents, instruments, certificates, notices and
other documents, and take such other actions as may be reasonably required, or
that the Collateral Trustee may reasonably

 

32



--------------------------------------------------------------------------------

request, to create, perfect, protect, assure or enforce the Liens and benefits
intended to be conferred, in each case as contemplated by the Secured Debt
Documents or Security Documents for the benefit of the Secured Parties.

Section 7.4    Successors and Assigns.

(a)    Except as provided in Section 5.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Secured Debt Representative and each present and future holder of
Secured Obligations, each of whom will be entitled to enforce this Agreement as
a third-party beneficiary hereof, and all of their respective successors and
assigns.

(b)    Except in connection with a transaction permitted by the applicable
Secured Debt Documents, neither the Company nor any other Grantor may delegate
any of its duties or assign any of its rights hereunder, and any attempted
delegation or assignment of any such duties or rights will be null and void. All
obligations of the Company and the other Grantors hereunder will inure to the
sole and exclusive benefit of, and be enforceable by, the Collateral Trustee,
each Secured Debt Representative and each present and future holder of Secured
Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.

Section 7.5    Delay and Waiver. No failure to exercise, no course of dealing
with respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Security Documents will
impair any such right, power or remedy or operate as a waiver thereof. No single
or partial exercise of any such right, power or remedy will preclude any other
or future exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

Section 7.6    Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

If to the Collateral Trustee:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55042

Attention: Triumph Group Inc. Administrator

Fax: 612-217-5651

 

33



--------------------------------------------------------------------------------

If to the Company or any other Grantor:

Triumph Group, Inc.

899 Cassatt Road, Suite 210

Berwyn, Pennsylvania 19312

Facsimile: (610) 251-1000

Attention: General Counsel

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, New York 10001

Facsimile: (917) 777-3259

Attention: Michael J Zeidel, Esq.

If to the Indenture Trustee:

U.S. Bank National Association

100 Wall Street, Suite 600

New York, NY 10005

Attention: Global Corporate Trust

and

U.S. Bank National Association

Corporate Trust Services

50 S 16th St, Suite 2000

Mail Station: EX-PA-WBSP

Philadelphia, PA 19102

Facsimile: (215) 761-9412

Attention: George J. Rayzis

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above.

Any of the foregoing parties may specify a different or an additional address to
which notices should be sent under this Agreement by sending other parties
written notice of the new or additional address in the manner provided in this
Section.

All notices and communications will be transmitted by electronic mail, telecopy
or by first class mail, certified or registered, return receipt requested, or by
overnight air courier guaranteeing next day delivery, to the relevant electronic
mail address, fax number or address set forth above or, as to holders of Secured
Debt, its contact information shown on the register kept by the office or agency
where the relevant Secured Debt may be presented for registration of transfer or
for exchange. To the extent applicable, any notice or communication will also be
so transmitted by the Indenture Trustee to any Person described in § 313(c) of
the Trust Indenture Act of 1939, as amended, to the extent required thereunder.
Failure to transmit a notice or communication to a holder of Secured Debt or any
defect in it will not affect its sufficiency with respect to other holders of
Secured Debt.

 

34



--------------------------------------------------------------------------------

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

Section 7.7    Notice Following Discharge of Secured Obligations. Promptly
following the Discharge of Secured Obligations with respect to one or more
Series of Secured Debt, each Secured Debt Representative with respect to each
applicable Series of Secured Debt that is so discharged will provide written
notice of such discharge to the Collateral Trustee and to each other Secured
Debt Representative.

Section 7.8    Entire Agreement. This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

Section 7.9    Compensation; Expenses. The Grantors agree to pay, promptly upon
demand:

(a)    such compensation to the Collateral Trustee and its agents as the Company
and the Collateral Trustee may agree in writing from time to time; and

(b)    jointly and severally, no later than fifteen (15) days after written
demand therefor:

(1)    all reasonable, documented out-of-pocket costs and expenses incurred by
the Collateral Trustee and its agents in the preparation, execution, delivery,
filing, recordation, administration or enforcement of this Agreement or any
other Security Document or any consent, amendment, waiver or other modification
relating hereto or thereto;

(2)    all reasonable, documented out-of-pocket fees, expenses and disbursements
of legal counsel and any auditors, accountants, consultants or appraisers or
other professional advisors and agents engaged by the Collateral Trustee
incurred in connection with (i) the negotiation, preparation, closing,
administration, performance or enforcement of this Agreement and the other
Security Documents (or any consent, amendment, waiver or other modification
relating hereto or thereto and any other document or matter requested by the
Company or any other Grantor), (ii) the transactions contemplated thereby and
(iii) the exercise of rights or performance of obligations of the Collateral
Trustee thereunder; provided, however, that in no event shall the Grantors be
obligated to pay fees and expenses for more than one primary counsel to the
Collateral Trustee (and up to one local counsel in each applicable jurisdiction
and regulatory counsel);

(3)    all reasonable, documented out-of-pocket costs and expenses incurred by
the Collateral Trustee and its agents in creating, perfecting, preserving,
releasing or enforcing the Collateral Trustee’s Liens on the Collateral,
including filing and recording fees, expenses and taxes, stamp or documentary
taxes, search fees, and title insurance premiums;

 

35



--------------------------------------------------------------------------------

(4)    subject to the proviso in clause (2), after the occurrence of any Secured
Debt Default, all reasonable, documented out-of-pocket costs and expenses
incurred by the Collateral Trustee and its agents in connection with the
preservation, collection, foreclosure or enforcement of the Collateral subject
to the Security Documents or any interest, right, power or remedy of the
Collateral Trustee or in connection with the collection or enforcement of any of
the Secured Obligations or the proof, protection, administration or resolution
of any claim based upon the Secured Obligations in any Insolvency or Liquidation
Proceeding, including all reasonable, documented out-of-pocket fees and
disbursements of attorneys, accountants, auditors, consultants, appraisers and
other professionals engaged by the Collateral Trustee and its agents.

The agreements in this Section 7.9 will survive repayment of all other Secured
Obligations and the removal or resignation of the Collateral Trustee.

Section 7.10    Indemnity.

(a)    The Grantors jointly and severally agree to defend, indemnify, pay and
hold harmless the Collateral Trustee and its Affiliates and each and all of the
directors, officers, partners, trustees, employees, attorneys and agents, and
(in each case) their respective heirs, representatives, successors and assigns
(each of the foregoing, an “Indemnitee”) from and against any and all
Indemnified Liabilities, regardless of whether such claim is asserted by any
Secured Party, Secured Debt Representative or Grantor or any third party;
provided that no Indemnitee will be entitled to indemnification hereunder with
respect to any Indemnified Liability to the extent such Indemnified Liability is
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnitee.

(b)    All amounts due under this Section 7.10 will be payable not later than
fifteen (15) days upon written demand therefore.

(c)    To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.10(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Grantors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(d)    To the extent permitted by applicable law, no Grantor shall ever assert,
and each Grantor hereby waives, any claim against any Indemnitee, on any theory
of liability, for any lost profits or special, indirect, incidental or
consequential damages or (to the fullest extent a claim for punitive damages may
lawfully be waived) any punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, any Security
Documents or any agreement or instrument or transaction contemplated hereby or
relating in any respect to any Indemnified Liability.

 

36



--------------------------------------------------------------------------------

(e)    The agreements in this Section 7.10 will survive repayment of all other
Secured Obligations and the removal or resignation of the Collateral Trustee.

Section 7.11    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 7.12    Section Headings. The section headings and Table of Contents
used in this Agreement are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

Section 7.13    Obligations Secured. All obligations of the Grantors set forth
in or arising under this Agreement will be Secured Obligations and are secured
by all Liens granted by the Security Documents.

Section 7.14    Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

Section 7.15    Consent to Jurisdiction; Service of Process.

(a)    Each Grantor hereby irrevocably and unconditionally submits for
themselves and their property, to the exclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any shall affect any right that any party hereto or
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement against any Grantor or its properties in the courts of any
jurisdiction.

(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 7.6. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 7.16    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE

 

37



--------------------------------------------------------------------------------

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 7.17    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic imaging means), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission (e.g. “pdf” or “tif” format) shall be effective as
delivery of a manually executed counterpart hereof. The words “ execution,” “
signed,” “ signature,” and words of like import in this Agreement or any
agreement entered into in connection herewith shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that,
notwithstanding anything herein to the contrary, the Collateral Trustee is not
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Collateral Trustee pursuant to
procedures approved by the Collateral Trustee.

Section 7.18    Additional Grantors.    The Company will cause each Subsidiary
of the Company that hereafter becomes a Grantor or is required by any Secured
Debt Document to become a party to this Agreement to do so, for all purposes of
this Agreement, by causing such Subsidiary to execute and deliver to the
Collateral Trustee a Collateral Trust Agreement Joinder, whereupon such
Subsidiary will be bound by the terms hereof to the same extent as if it had
executed and delivered this Agreement as of the date hereof.

Section 7.19    Continuing Nature of this Agreement. This Agreement will be
reinstated if at any time any payment or distribution in respect of any of the
Secured Obligations is rescinded or must otherwise be returned in an Insolvency
or Liquidation Proceeding or otherwise by any Secured Party or Secured Debt
Representative or any representative of any such party (whether by demand,
settlement, litigation or otherwise).

Section 7.20    Insolvency. This Agreement will be applicable both before and
after the commencement of any Insolvency or Liquidation Proceeding by or against
any Grantor. The relative rights, as provided for in this Agreement, will
continue after the commencement of any such Insolvency or Liquidation Proceeding
on the same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.

 

38



--------------------------------------------------------------------------------

Section 7.21    Rights and Immunities of Secured Debt Representatives. The
Indenture Trustee will be entitled to all of the rights, protections, immunities
and indemnities set forth in the Indenture and any future Secured Debt
Representative will be entitled to all of the rights, protections, immunities
and indemnities set forth in the credit agreement, indenture or other agreement
governing the applicable Secured Debt with respect to which such Person will act
as representative, in each case as if specifically set forth herein. In no event
will any Secured Debt Representative be liable for any act or omission on the
part of the Grantors or the Collateral Trustee hereunder.

Section 7.22    Modification of Secured Debt Documents. The Company and any
other Grantor shall be permitted to amend, replace, refinance, increase,
substitute or modify any other Secured Debt Document or enter into any
additional Secured Debt or the applicable Secured Debt Documents, in each case
in accordance with the terms of the applicable Secured Debt Documents.

Section 7.23    Confidentiality.

The Collateral Trustee agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed:

(a)    to its Affiliates and its and their respective directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential);

(b)    to the extent required or requested by any regulatory authority
purporting to have jurisdiction over such Person or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners);

(c)    to the extent required by applicable laws or regulations or by any
subpoena or similar legal process;

(d)    to any other party to this Agreement;

(e)    in connection with the exercise of any remedies under the Security
Documents or any Secured Debt Document or any suit, action or proceeding
relating to the Security Documents or any Secured Debt Document or the
enforcement of rights hereunder or thereunder;

(f)    subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or beneficiary of, or any
prospective assignee of or beneficiary of, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
Affiliates) to any swap, derivative or other transaction relating to the Company
or its Restricted Subsidiaries (as defined in the applicable Secured Debt
Document) and their obligations;

 

39



--------------------------------------------------------------------------------

(g)    with the prior written consent of the Company; or

(h)    to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section by the disclosing party or its
Affiliates or (ii) becomes available to the Collateral Trustee on a
nonconfidential basis from a source other than the Grantors.

(i)    For the purposes of this Section, “Information” means all information
received from (or on behalf of) the Company or its Subsidiaries relating to the
Company, its Subsidiaries or their respective businesses, other than any such
information that is available to the Collateral Trustee on a nonconfidential
basis prior to disclosure by the Company or its Subsidiaries.

[Signature Pages Follow]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

 

TRIUMPH GROUP, INC. as the Company

By:  

/s/ James F. McCabe, Jr.

Name:   James F. McCabe, Jr. Title:   Senior Vice President and Chief Financial
Officer

[Signature Page – Collateral Trust Agreement]



--------------------------------------------------------------------------------

HT PARTS, L.L.C.

TRIUMPH ACCESSORY SERVICES – GRAND PRAIRIE, INC.

TRIUMPH ACTUATION SYSTEMS - CONNECTICUT, LLC

TRIUMPH ACTUATION SYSTEMS – VALENCIA, INC.

TRIUMPH ACTUATION SYSTEMS – YAKIMA, LLC

TRIUMPH ACTUATION SYSTEMS, LLC

TRIUMPH AEROSPACE SYSTEMS GROUP, LLC

TRIUMPH AEROSTRUCTURES – TULSA, LLC

TRIUMPH AEROSTRUCTURES HOLDINGS, LLC

TRIUMPH AEROSTRUCTURES, LLC

TRIUMPH AFTERMARKET SERVICES GROUP, LLC

TRIUMPH AIRBORNE STRUCTURES, LLC

TRIUMPH AVIATIONS INC.

TRIUMPH BRANDS, INC.

TRIUMPH COMPOSITE SYSTEMS, INC.

TRIUMPH CONTROLS, LLC

TRIUMPH ENGINE CONTROL HOLDINGS, INC.

TRIUMPH ENGINE CONTROL SYSTEMS, LLC

TRIUMPH ENGINEERED SOLUTIONS, INC.

TRIUMPH ENGINEERING SERVICES, INC.

TRIUMPH FABRICATIONS – ORANGEBURG, INC.

TRIUMPH GEAR SYSTEMS – MACOMB, INC.

TRIUMPH GEAR SYSTEMS, INC.

TRIUMPH GROUP ACQUISITION HOLDINGS, INC.

TRIUMPH INSTRUMENTS – BURBANK, INC.

TRIUMPH INSULATION SYSTEMS, LLC

TRIUMPH INTEGRATED AIRCRAFT INTERIORS, INC.

TRIUMPH INVESTMENT HOLDINGS, INC.

TRIUMPH STRUCTURES – KANSAS CITY, INC.

[Signature Page – Collateral Trust Agreement]



--------------------------------------------------------------------------------

TRIUMPH STRUCTURES – WICHITA, INC.

TRIUMPH THERMAL SYSTEMS – MARYLAND, INC.

TRIUMPH THERMAL SYSTEMS, LLC TRIUMPH TURBINE SERVICES, INC.

VAC INDUSTRIES, INC.

as Grantors

By:  

/s/ James F. McCabe, Jr.

Name:   James F. McCabe, Jr. Title:   Vice President & Treasurer

[Signature Page – Collateral Trust Agreement]



--------------------------------------------------------------------------------

THE TRIUMPH GROUP OPERATIONS, INC.

as a Grantor

By:  

/s/ James F. McCabe, Jr.

Name:   James F. McCabe, Jr. Title:   Senior Vice President, CFO & Treasurer

 

TRIUMPH GROUP ACQUISITION CORP.

NU-TECH BRANDS, INC.

as a Grantor

By:  

/s/ James F. McCabe, Jr.

Name:   James F. McCabe, Jr. Title:   President & Treasurer

[Signature Page – Collateral Trust Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

By:  

/s/ George J. Rayzis

  Name: George J. Rayzis   Title: Vice President

[Signature Page – Collateral Trust Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

/s/ Jane Schweiger

  Name: Jane Schweiger   Title: Vice President

[Signature Page – Collateral Trust Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Grantors

 

Company Name

   State of Formation Triumph Group, Inc.    Delaware HT Parts, L.L.C.   
Delaware Nu-Tech Brands, Inc.    Delaware The Triumph Group Operations, Inc.   
Delaware Triumph Accessory Services – Grand Prairie, Inc.    Delaware Triumph
Actuation Systems - Connecticut, LLC    Delaware Triumph Actuation Systems –
Valencia, Inc.    Delaware Triumph Actuation Systems – Yakima, LLC    Delaware
Triumph Actuation Systems, LLC    Delaware Triumph Aerospace Systems Group, LLC
   Delaware Triumph Aerostructures – Tulsa, LLC    Delaware Triumph
Aerostructures Holdings, LLC    Delaware Triumph Aerostructures, LLC    Delaware
Triumph Aftermarket Services Group, LLC    Delaware Triumph Airborne Structures,
LLC    Arkansas Triumph Aviations Inc.    Pennsylvania Triumph Brands, Inc.   
Delaware Triumph Composite Systems, Inc.    Delaware Triumph Controls, LLC   
Delaware Triumph Engine Control Holdings, Inc.    Delaware Triumph Engine
Control Systems, LLC    Delaware Triumph Engineered Solutions, Inc.    Delaware
Triumph Engineering Services, Inc.    Delaware Triumph Fabrications –
Orangeburg, Inc.    Illinois Triumph Gear Systems – Macomb, Inc.    Michigan
Triumph Gear Systems, Inc.    Delaware



--------------------------------------------------------------------------------

Company Name

   State of Formation Triumph Group Acquisition Corp.    Delaware Triumph Group
Acquisition Holdings, Inc.    Delaware Triumph Instruments – Burbank, Inc.   
Delaware Triumph Insulation Systems, LLC    Nevada Triumph Integrated Aircraft
Interiors, Inc.    Delaware Triumph Investment Holdings, Inc.    Nevada Triumph
Structures – Kansas City, Inc.    Missouri Triumph Structures – Wichita, Inc.   
Delaware Triumph Thermal Systems – Maryland, Inc.    Delaware Triumph Thermal
Systems, LLC    Delaware Triumph Turbine Services, Inc.    Delaware VAC
Industries, Inc.    Delaware

 

Sch. I-2



--------------------------------------------------------------------------------

EXHIBIT A

to Collateral Trust Agreement

[FORM OF]

ADDITIONAL SECURED DEBT DESIGNATION

            , 20        

Reference is made to the Collateral Trust Agreement, dated as of August 17, 2020
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among Triumph
Group, Inc., a Delaware corporation (the “Company”), the other Grantors from
time to time party thereto, U.S. Bank National Association, as Indenture
Trustee, Wilmington Trust, National Association, as collateral trustee (in such
capacity, the “Collateral Trustee”) and the other Secured Debt Representatives
from time to time party thereto. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Trust
Agreement. This Additional Secured Debt Designation is being executed and
delivered in order to designate additional secured debt as Secured Debt entitled
to the benefits of the Collateral Trust Agreement.

The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of the Company, in [his/her] capacity as an [officer] of the
Company and not in [his/her] individual capacity, that:

(1)    [insert name of Grantor] intends to incur additional Secured Debt
pursuant to the [describe new debt facility agreement] (the “Additional Secured
Debt”), which is permitted by each applicable Secured Debt Document to be
secured by a Priority Lien equally and ratably with all previously existing and
future Secured Debt;

(2)    the name and address of the Secured Debt Representative for the
Additional Secured Debt for purposes of Section 7.6 of the Collateral Trust
Agreement is:

 

 

 

Telephone:                      Fax:                         

(3)    each Grantor has duly authorized and executed (if applicable) all
relevant documents, filings and recordations to ensure that the Additional
Secured Debt is secured by such Grantor’s right, title and interest in the
Collateral in accordance with the Security Documents; and

 

Exh. A-1



--------------------------------------------------------------------------------

(4)    attached as Exhibit 1 hereto is a Reaffirmation Agreement duly executed
by each Grantor.

IN WITNESS WHEREOF, this Additional Secured Debt Designation is duly executed by
the undersigned as of the date first written above.

 

TRIUMPH GROUP, INC. By:  

 

  Name:   Title:

 

Exh. A-2



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF RECEIPT

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Secured Debt Designation.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

  Name:   Title:

 

Exh. A-3



--------------------------------------------------------------------------------

EXHIBIT 1

TO ADDITIONAL SECURED DEBT DESIGNATION

[FORM OF]

REAFFIRMATION AGREEMENT

Reference is made to the Collateral Trust Agreement, dated as of August 17, 2020
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among Triumph
Group, Inc., a Delaware corporation (the “Company”), the other Grantors from
time to time party thereto, U.S. Bank National Association, as Indenture
Trustee, Wilmington Trust, National Association, as collateral trustee (in such
capacity, the “Collateral Trustee”) and the other Secured Debt Representatives
from time to time party thereto. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Trust
Agreement. This Reaffirmation Agreement is being executed and delivered as of
the date first written above in connection with an Additional Secured Debt
Designation of even date herewith (the “Current Additional Secured Debt
Designation”) by the Company and acknowledged by the Collateral Trustee, which
Current Additional Secured Debt Designation has designated additional secured
debt as Secured Debt (as described therein) entitled to the benefit of the
Collateral Trust Agreement.

Each of the undersigned hereby consents to the designation of the Additional
Secured Debt (as defined in the Current Additional Secured Debt Designation) as
Secured Debt as set forth in the Current Additional Secured Debt Designation and
hereby confirms its respective guarantees, pledges, charges, assignments, grants
of security interests and other obligations, as applicable, under and subject to
the terms of each Security Document and each Secured Debt Document, in each
case, to which it is party, and agrees that, notwithstanding the designation of
such additional indebtedness or any of the transactions contemplated thereby,
such guarantees, pledges, charges, assignments, grants of security interests and
other obligations, and the terms of each Security Document and each Secured Debt
Document, in each case, to which it is party, are not impaired or adversely
affected in any manner whatsoever and shall continue to be in full force and
effect and such additional secured debt shall be entitled to all of the benefits
of such Security Document or Secured Debt Document, as the case may be. In
furtherance thereof, each of the undersigned hereby grants to the Collateral
Trustee, for the benefit of the Secured Parties, a security interest in all of
its right, title and interest in the Collateral to secure the prompt and
complete payment and performance of the Secured Obligations, including, in any
event, the Additional Secured Debt (as defined in the Current Additional Secured
Debt Designation).

Each Grantor hereby authorizes (but does not obligate) the Collateral Trustee to
file, and if requested will execute and deliver to the Collateral Trustee, all
financing statements describing the Collateral owned by such Grantor and other
documents and take such other actions as may from time to time be required or
reasonably be requested by the Collateral Trustee (in all cases in accordance
with and to the extent required by the Collateral Trust Agreement and the
applicable Security Documents) in order to maintain a perfected security
interest in and, if applicable control of, the Collateral owned by such Grantor,
subject to Liens permitted under all of the Secured Debt Documents. Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as is necessary, advisable or prudent to
ensure that

 

Exh. 1-1



--------------------------------------------------------------------------------

the perfection of the security interest in the Collateral granted to the
Collateral Trustee herein, including, without limitation, describing such
property as “all assets of the Debtor whether now owned or hereafter acquired
and wheresoever located, including all accessions thereto and proceeds thereof”
or using words of similar import. Each Grantor will, at its own expense, take
any and all actions necessary to defend title to any material portion of the
Collateral owned by such Grantor against all persons and to defend the security
interest of the Collateral Trustee in such Collateral and the priority thereof
against any Lien not expressly permitted hereunder.

Governing Law and Miscellaneous Provisions. The provisions of Article VII of the
Collateral Trust Agreement will apply with like effect to this Reaffirmation
Agreement.

[Signature Pages Follow]

 

Exh. 1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.

 

[NAMES OF GRANTORS] By:  

 

  Name:   Title:

 

Exh. 1-3



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF RECEIPT

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Reaffirmation Agreement.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

  Name:   Title:

 

Exh. 1-4



--------------------------------------------------------------------------------

EXHIBIT B

to Collateral Trust Agreement

[FORM OF]

COLLATERAL TRUST AGREEMENT JOINDER – ADDITIONAL SECURED DEBT

            , 20        

Reference is made to the Collateral Trust Agreement, dated as of August 17, 2020
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among Triumph
Group, Inc., a Delaware corporation (the “Company”), the other Grantors from
time to time party thereto, U.S. Bank National Association, as Indenture
Trustee, Wilmington Trust, National Association, as collateral trustee (in such
capacity, the “Collateral Trustee”) and the other Secured Debt Representatives
from time to time party thereto. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Trust
Agreement. This Collateral Trust Agreement Joinder is being executed and
delivered pursuant to Section 3.8 of the Collateral Trust Agreement as a
condition precedent to the debt for which the undersigned is acting as
[trustee][agent][other capacity] being entitled to the benefits of being
Additional Secured Debt under the Collateral Trust Agreement.

1.    Joinder. The undersigned,                     , a                     ,
(the “New Representative”) as [trustee, administrative agent] under that certain
[describe applicable indenture, credit agreement or other document governing the
Additional Secured Debt] hereby (a) represents that it is the [trustee/agent or
other capacity] of [describe creditors] and (b) agrees to become party as a
Secured Debt Representative under the Collateral Trust Agreement for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Collateral Trust Agreement as fully as if the undersigned had executed and
delivered the Collateral Trust Agreement as of the date thereof.

2.    Lien Sharing and Priority Confirmation.

The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Secured Debt for which the undersigned
is acting as Secured Debt Representative hereby agrees, for the enforceable
benefit of all holders of each existing and future Series of Secured Debt, each
other existing and future Secured Debt Representative and each current and
future Secured Party and as a condition to being treated as Secured Debt under
the Collateral Trust Agreement that:

(a) as provided by Section 2.2 of the Collateral Trust Agreement, all Secured
Obligations will be and are secured equally and ratably by all Priority Liens at
any time granted by any Grantor to secure any Obligations in respect of any
Series of Secured Debt, whether or not upon property otherwise constituting
collateral for such Series of Secured Debt, and that all such Priority Liens
will be enforceable by the Collateral Trustee for the benefit of all Secured
Parties equally and ratably provided however, that notwithstanding the
foregoing, (x) this provision will not be violated with respect to any
particular Collateral and any particular Series of Secured Debt if the Secured
Debt

 

Exh. B-1



--------------------------------------------------------------------------------

Documents in respect thereof prohibit the applicable Secured Parties from
accepting the benefit of a Lien on any particular asset or property or such
Secured Party otherwise expressly declines in writing to accept the benefit of a
Lien on such asset or property and (y) this provision will not be violated with
respect to any particular Hedging Obligations or Banking Services Obligations if
the Hedge Agreement or agreement giving rise to Banking Services Obligations
prohibits the applicable Hedge Provider or Banking Services Provider from
accepting the benefit of a Lien on any particular asset or property or such
Hedge Provider or Banking Services Provider otherwise expressly declines in
writing to accept the benefit of a Lien on such asset or property;

(b)    the New Representative and each holder of Obligations in respect of the
Series of Secured Debt for which the undersigned is acting as Secured Debt
Representative are bound by the provisions of this Agreement, including the
provisions relating to the ranking of Priority Liens and the order of
application of proceeds from the enforcement of Priority Liens;

(c)    it reaffirms the appointment of and appoints Wilmington Trust, National
Association to serve as Collateral Trustee under the Collateral Trust Agreement
for itself and all other current and future Secured Parties under the Collateral
Trust Agreement on the terms and conditions set forth therein; and

(d)    the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents.

3.    Governing Law and Miscellaneous Provisions. The provisions of Article VII
of the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Agreement Joinder.

[Signature Pages Follow]

 

Exh. B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement Joinder to be executed by their respective officers or representatives
as of the date first written above.

 

[INSERT NAME OF THE NEW REPRESENTATIVE], as [indicate capacity] By:  

 

  Name:   Title:

 

Exh. B-3



--------------------------------------------------------------------------------

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Agreement Joinder and agrees to act as Collateral Trustee for the New
Representative, the holders of the Obligations represented thereby and all other
Secured Parties:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

  Name:   Title:

 

Exh. B-4



--------------------------------------------------------------------------------

EXHIBIT C

to Collateral Trust Agreement

[FORM OF]

COLLATERAL TRUST AGREEMENT JOINDER – ADDITIONAL GRANTOR

            , 20        

Reference is made to the Collateral Trust Agreement, dated as of August 17, 2020
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among Triumph
Group, Inc., a Delaware corporation (the “Company”), the other Grantors from
time to time party thereto, U.S. Bank National Association, as Indenture
Trustee, Wilmington Trust, National Association, as collateral trustee (in such
capacity, the “Collateral Trustee”) and the other Secured Debt Representatives
from time to time party thereto. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Trust
Agreement. This Collateral Trust Agreement Joinder is being executed and
delivered pursuant to Section 7.18 of the Collateral Trust Agreement.

1.    Joinder. The undersigned,                     , a                     
(the “New Grantor”), hereby agrees to become party as a “Grantor” under the
Collateral Trust Agreement for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Collateral Trust Agreement as fully
as if the undersigned had executed and delivered the Collateral Trust Agreement
as of the date thereof.

2.    Governing Law and Miscellaneous Provisions. The provisions of Article VII
of the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Agreement Joinder.

[Signature Pages Follow]

 

Exh. C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor has caused this Collateral Trust Agreement
Joinder to be executed by its officers or other representatives as of the date
first written above.

 

[                         ]

By:  

 

  Name:   Title:

 

Exh. C-2



--------------------------------------------------------------------------------

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Agreement Joinder and agrees to act as Collateral Trustee with respect to the
Collateral pledged by the new Grantor:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

  Name:   Title:

 

Exh. C-3



--------------------------------------------------------------------------------

EXHIBIT D

to Collateral Trust Agreement

[FORM OF]

COLLATERAL TRUST AGREEMENT JOINDER – HEDGE AGREEMENTS

                    , 20        

Reference is made to the Collateral Trust Agreement, dated as of August 17, 2020
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”), among Triumph
Group, Inc., a Delaware corporation (the “Company”), the other Grantors from
time to time party thereto, U.S. Bank National Association, as Indenture
Trustee, Wilmington Trust, National Association, as collateral trustee (in such
capacity, the “Collateral Trustee”) and the other Secured Debt Representatives
from time to time party thereto. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Trust
Agreement. This Collateral Trust Agreement Joinder is being executed and
delivered as a condition precedent to the debt for which the undersigned is
acting as agent being entitled to the benefits of being Secured Obligations
under the Collateral Trust Agreement.

3.    Joinder. The undersigned,                     , a                     ,
(the “New Secured Party”) as a Hedge Provider under that certain [ISDA Master
Agreement, dated as of [ 🌑 ], between [ 🌑 ]] hereby agrees to become party as
a “Hedge Provider” and a “Secured Party” under the Collateral Trust Agreement
for all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Collateral Trust Agreement as fully as if the undersigned had
executed and delivered the Collateral Trust Agreement as of the date thereof.

4.    Lien Sharing and Priority Confirmation.

The undersigned New Secured Party hereby agrees, for the enforceable benefit of
each current and future Secured Debt Representative, and each current and future
Secured Party and as a condition to being treated as Secured Obligations under
the Collateral Trust Agreement that:

(a)    all Secured Obligations will be and are secured equally and ratably by
all Priority Liens at any time granted by the Grantors to secure any Obligations
in respect of any Series of Secured Debt, whether or not upon property otherwise
constituting collateral for such Series of Secured Debt, and that all such
Priority Liens will be enforceable by the Collateral Trustee for the benefit of
all Secured Parties equally and ratably;

(b)    the New Secured Party is bound by the provisions of the Collateral Trust
Agreement, including the order of application of proceeds from the enforcement
of Priority Liens; and

(c)    the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents.

 

Exh. D-1



--------------------------------------------------------------------------------

5.    Governing Law and Miscellaneous Provisions. The provisions of Article VII
of the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Agreement Joinder.

[Signature Pages Follow]

 

Exh. D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement Joinder to be executed by their respective officers or representatives
as of the date first written above.

 

[INSERT NAME OF THE NEW SECURED PARTY] By:  

 

  Name:   Title:

 

Exh. D-3



--------------------------------------------------------------------------------

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Agreement Joinder and agrees to act as Collateral Trustee for the New Secured
Party:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

  Name:   Title:

 

Exh. D-4